MODEL PETROLEUM PRODUCTION SHARING AGREEMENT

FEDERAL DEMOCRATIC REPUBLIC OF ETHIOPIA

8/26/2011
TABLE OF CONTENTS
MODEL PETROLEUM PRODUCTION SHARING AGREEMENT
SECTIONI 6

SCOPE AND DEFINITIONS

1.1.  SCOPE6
1.2. DEFINITIONS 6

SECTION II: 9

TERM, SURRENDER AND TERMINATION

2.1 TERM 9

2.2. EXPLORATION PERIOD 9

2.3. | SURRENDER DURING EXPLORATION PERIOD 10
2.4. DEVELOPMENT AND PRODUCTION PERIOD 10
2.5. TERMINATION 11

SECTION III: 13

GENERAL RIGHTS AND OBLIGATIONS OF THE CONTRACTOR

3.1. RIGHTSOFTHECONTRACTOR 13

3.2. OBLIGATIONS IN RESPECT OF THE CONDUCT OF PETROLEUM OPERATIONS 14

3.3. ABANDONMENT AND DISPOSAL OF ASSETS 15

3.4. _ RECORDS AND REPORTS OF PETROLEUM OPERATIONS 16
3.5. JOINT LIABILITY AND INDEMNITY 17

3.6. | LOCAL EMPLOYMENT, TRAINING AND PREFERENCE 18
3.7. ENVIRONMENTAL AND SAFETY MEASURES. 18

3.8 REGISTRATION AND OFFICE 20
SECTION IV: 21

GENERAL RIGHTS AND OBLIGATIONS OF THE

GOVERNMENT AND THE MINISTER

4.1. | RIGHTS OF THE MINISTER 21
4.2. | OBLIGATIONS OF THE GOVERNMENT AND THE MINISTER 21

SECTIONV 22

WORK OBLIGATIONS, EXPENDITURE AND BUDGETS

5.1. EXPLORATION 22

5.2. BANK GUARANTEE 24

5.3. DISCOVERYAND APPRAISAL 25

5.4. DEVELOPMENT AND PRODUCTION 26

SECTION VI: 29

GOVERNMENT PARTICIPATION

6.1. GOVERNMENT PARTICIPATION 29

13

21

21

22

29
SECTION VII 31

COST RECOVERY AND PRODUCTION SHARING

7.1. | COST RECOVERY 31
7.2. PRODUCTION SHARING 31
SECTION VIII:

PRODUCTION RATE AND MARKETING

8.1. PRODUCTIONRATE 33
8.2. MARKETING 33

SECTION IX: 35

UNITIZATION
9.1 UNITIZATION 35

SECTION X: 36

DOMESTIC CONSUMPTION
10.1. DOMESTIC CONSUMPTION 36

SECTION XI: 37

BONUSES, RENTALS, ROYALTIES AND PAYMENTS

11.1 ANNUAL RENTALS 37
11.2. ROYALTIES 37

11.3. PRODUCTION BONUSES 38
11.4 SIGNATURE BONUS 39

SECTION XII 40

VALUATION AND MEASUREMENT

12.1. VALUATION 40
12.2. MEASUREMENT41

SECTION XIII:

NATURAL GAS

13.1. NON-ASSOCIATED NATURAL GAS 42
13.2. ASSOCIATED NATURALGAS = 44
13.3 OTHERPROVISIONS 44

SECTION XIV:

FINANCIAL AND FISCAL MATTERS AND ACCOUNTING

14.1. FINANCES 46
14.2. TAXATION 46
14.3. FOREIGN EXCHANGE CONTROL 46
14.4. ACCOUNTING 48

SECTION XV: 48

31

33

33

35

36

37

40

2

2

46

46
IMPORTS AND EXPORTS 48

15.1 IMPORTS 48
15.2. EXPORTS 49
SECTION XVI 50
GOVERNING LAW AND DISPUTES 50
16.1. GOVERNING LAW 50
16.2. ARBITRATION 50
16.3. FORCE MAJEURE 51
SECTION XVII 52

GENERAL = 52

17.1. CONFIDENTIALITY 52

17.2. WAIVER 52
17.3. NOTICE 53
17.4, HEADINGS AND AMENDME! 53
APPENDIX I 1
ACCOUNTING PROCEDURES 1
SECTIONI: = 2
GENERAL PROVISIONS AND DEFINITIONS2

1.1 Purpose
1.2.1 Definitions
SECTION: 3
21 General Principles of Entries to the Accounts
SECTION HII: 5
3. PRODUCTION SHARING AGREEMENT STATEMENTS TO BE SUBMITTED 5
3.1 Production Statement
3.2 Value of Production Statement
3.3 Cost Recovery Statement
3.4 Income Tax Statement
3.5. Statement of Expenditure and Receipts
3.6 Budget Statement
3.7 Final End-Of-year Statement
3.8 | Annual Balance Sheet and Profit and Loss Account
SECTIONIV: 8
4. CHARGES AND CREDITS TO PETROLEUM OPERATIONS Costs 8
4.1 General
4.2. Goods and services provided by the Parties
4.3 Labor and related costs
4.4 Materials
4.5 Technical Services
4.5.2 The costs included in Petroleum Operations Costs shall be:
4.6 Insurance
4.7 Legal Expenses
48 Other Goods and Services
4.9 General and administrative expenses
4.10 Interest payments
4.11 Payments to the Government of Ethiopia
4.12 Training Costs
4.13 Abandonment Cc
4.14 Ecological and Environmental Protection
4.15 Miscellaneous transactions

sts

NNN ADAG
4.16 Credits to the Account

4.17 Recoverability and deductibility of Petroleum Operations Costs
SECTIONV: 13
REVISION OF ACCOUNTING PROCEDURES, 13

ANNEX A 14

12
12
MODEL PETROLEUM PRODUCTION SHARING AGREEMENT

THIS AGREEMENT made and entered into on this day of, ---------- 2007 by and between:

THE GOVERNMENT OF THE FEDERAL DEMOCRATIC REPUBLIC OF ETHIOPIA
(herein referred to as the "Government"), represented for the purposes of this Agreement
by the Minister of Mines (herein referred to as the "Minister"),

and_,

a corporation duly organized and existing under the laws of.
(herein referred to as the "Contractor"), represented for the purposes of this Agreement by-

The Government and the Contractor are herein referred to either individually as "Party" or
collectively as "Parties".

WITHNESSETH:

WHEREAS, the title to all Petroleum existing in its natural condition on, in or under the
Territory of Ethiopia is vested in the State and the People of Ethiopia; and

WHEREAS, the Government wishes to promote the exploration, development and
production of the Petroleum on, in or under the Contract Area and the Contractor desires
to join and assist the Government in the exploration, development and production of
potential Petroleum within the Contract Area; and

WHEREAS, the Contractor represents that it has the financial ability, technical competence
and professional skills to carry out the Petroleum Operations herein described; and

WHEREAS, the Petroleum Operations Proclamation No. 295 of 1986 provides that a
Petroleum Agreement may be entered into between the Government and any person;

NOW, THEREFORE, the Government hereby grants to the Contractor in consideration of
the payments, covenants and agreements contained herein on the part of the Contractor,
the sole right to explore, develop and produce Petroleum in the Contract Area and to
exercise other rights granted by this Agreement, and, further in consideration of the
undertakings and covenants contained herein, the Parties agree as follows:
SECTION I

SCOPE AND DEFINITIONS

1.1.

1.2.

1.2.1

1.2.2

1.2.3

1.24

1.2.5

1.2.6

1.2.7

Scope

This Agreement is a production sharing agreement and it shall cover Petroleum Operations
in the Contract Area. The Contract Area is described and delineated in Appendix II hereto
periodically adjusted in accordance with the provisions of this Agreement. During the term
of this Agreement all Petroleum production resulting from the conduct of Petroleum
Operations shall be divided between the Parties in accordance with the provisions of
Sections VI through XIII hereof.

Definitions

In this Agreement, unless the context clearly indicates otherwise, words in the singular
include the plural, the plural indicates the singular, and words that are not defined herein,
but that are defined in the Petroleum Proclamation, shall have the meanings set forth in that
law.

"Accounting Procedures" means the accounting procedures and_ reporting
requirements set forth in Appendix I hereto.

"Affiliate" of any specified person means any person directly or indirectly controlling or
controlled by or under direct or indirect common control of another person. For the
purposes of this definition, "control" means the power to direct, administer, or dictate the
management and policies of such person or the ownership of fifty per cent (50 %) or more of
voting rights in such person; and the terms "controlling" and "controlled" have meanings
correlative to the foregoing.

Appraisal Area" means the area within the Contract Area subject to an appraisal work
program and budget as set forth in Section 5.3.2.

“Associated Natural Gas" means Natural Gas which exists in a reservoir in solution with
Crude Oil or, as gas-cap gas, in contact with Crude Oil, and is or could be produced with
Crude Oil.

"Barrel" means a quantity consisting of 158.984 liters at standard atmospheric pressure of
1.01325 bar and temperature of fifteen degrees Celsius (15 °C).

"Calendar Quarter" means a period of three (3) consecutive months beginning
January 1, April 1, July 1, or October 1 and ending March 31, June 30, September 30 and
December 31, respectively.

"Calendar Year" means a period of twelve (12) consecutive months commencing January 1
and ending the following December 31, according to the Gregorian Calendar.
6
1.2.8

1.2.9.

1.2.10

1.2.11

1.2.12

1.2.13

1.2.14

1.2.15

1.2.16.

1.2.17

1.2.18

1.2.19

1.2.20."

1.2.21

"Commercial Discovery" means a discovery or an accumulation of discoveries of Petroleum
that, in the judgment of the Contractor, can be demonstrated to be producible commercially
based on consideration of all pertinent operating and financial data as set forth in Section
5.3.5.

Contract Area” means the area escribed and delineated in Appendix II hereto as
adjusted in accordance with the provisions of this Agreement regarding term,
surrender and termination.

“Contractor” means the Contractor, its successors or any assignee or assignees of
any interest of _ the Contractor.

“Crude Oil" means all hydrocarbons regardless of gravity which are produced at
the wellhead in a liquid state at atmospheric pressure, asphalt and ozokerites and
the liquid hydrocarbons known as distillate, condensate or natural gas liquids
obtained from Natural Gas by condensation or extraction.

"Development Area" means an area within the Contract Area containing a
Commercial Discovery as set forth in Section 5.4.3.

"Development and Production Period" means the period set forth in Sections 2.1 and 2.4.
“Effective Date" means the date this Agreement is signed by the Minister and the Contractor.
"Exploration Period" means the period set forth in Sections 2.1, 2.2and 2.3.

"Minister" means the Minister of Mines or any successors in jurisdiction.

“Natural Gas" means hydrocarbons that are in a gaseous phase at atmospheric conditions
of temperature and pressure including wet mineral gas, dry mineral gas, casing-head gas
and residue gas remaining after the extraction or separation of liquid hydrocarbons from
wet gas, and non-hydrocarbon gas produced in association with liquid or gaseous
hydrocarbons.

"Non associated Natural Gas" means Natural Gas other than Associated Natural Gas.
“Operating Agreement” means the agreement set forth in Section 6.1.

Participating Interest" means the Government's interest in Petroleum Operations for a
particular Development Area as set forth in Section 6.1.

"Petroleum Proclamation" means the “Petroleum Operations Proclamation No. 295 of 1986,
Petroleum Operations Income Tax Proclamation No. 296 of 1986 and Petroleum Operations Income
Tax Proclamation (amendment) No. 226 of 2000".

"Petroleum" means Crude Oil and Natural Gas and includes hydrocarbons produced from
oil shales or tar sands.
1.2.23 "Petroleum Operations" means the operations authorized under this Agreement, related to
the exploration, development, extraction, production, field separation treatment (but
excluding refining), storage, transportation of Petroleum up to the Point of Delivery, and
marketing of Petroleum, excluding refining of Crude Oil, but including the processing of
Natural Gas.

1.2.24 "Petroleum Operations Costs” means the costs and expenses incurred and paid by Contractor
for the purposes of conducting Petroleum Operations under this Agreement, as set forth in
Appendix I hereto.

1.2.25."Point of Delivery" means the point where Petroleum is delivered at the outlet flange at the
point of either exportation from the State or entry into the State domestic system or any
other transfer point mutually agreed between the Parties.

1.2.26 "Commencement of Regular Production" means the commencement of regular production
from the first Development Area developed by the Contractor, starting on the day of first
loading at the Point of Delivery.

1.2.27 "Government" means the Government of the Federal Democratic Republic of Ethiopia.

1.2.28 "Subcontractor" means any person with whom the Contractor establishes a relationship for
the provision of services required for performance under this Agreement.
SECTION II:

TERM, SURRENDER AND TERMINATION

21

2.2

2.2.1

2.2.2

2.2.3

2.2.4.

Term

This Agreement shall consist of an Exploration Period, and a Development and a
Production Period, both of which may run concurrently.

This Agreement shall remain in effect during the initial term of the Exploration Period and
all extensions thereof and shall automatically terminate in its entirety at the end of the
Exploration Period, except as to any Development Area.

After expiration of the Exploration Period, this Agreement shall remain in effect as to each
Development Area during the Development and Production Period for the Development
Area and shall automatically terminate with respect to each Development Area upon the
expiration of the Development and Production Period for the relevant Development Area.

Exploration Period

The initial term of the Exploration Period provided by this Agreement shall be
years, commencing on the Effective Date hereof.

—_(—__)

The Contractor shall begin Petroleum Operations within ninety (90) days after the Effective
Date and shall notify the Ministry of the date on which it has commenced Petroleum
Operations.

The Exploration Period shall have a first extension anda second extension, following the
initial term, for successive terms of ( ) years and ¢ ) years,
respectively, each upon the Contractor's application to the Minister at least thirty (30) days
prior to the termination date of the current term of the Exploration Period, provided that the
Contractor has fulfilled the exploration work and expenditure obligations set forth in section
5.1 for the current term under this Agreement.

In order to enable the Contractor to complete drilling, logging, testing or plugging of any
exploratory well which is actually being drilled, logged, tested or plugged at the end of the
second extension of the Exploration Period, the Minister shall grant a further extension to
such second extension for such a time as he determines may be reasonable, which in any
event shall not extend the term of the second extension by more than six (6) months.

In order to expeditiously complete the evaluation of a discovery, the Minister shall extend
the term of the Exploration Period for an additional. (___) months term beyond the
second extension period for each area designated as an Appraisal Area upon the
Contractor's submission to the Minister, at least sixty (60) days prior to the termination date

9
2.2.5.

2.3.

2.3.1.

2.3.2.

2.3.3.

2.3.4.

2.3.5

2.3.6

2.3.7.

2.3.8.

24,

of the second extension, of an appraisal work programme and budget under Section 5.3.2;
provided, however, that the Contractor has fulfilled the exploration work and expenditure
obligations set forth in Section 5.1 for the current term under this Agreement. Thereafter, if
the Contractor shall determine that an Appraisal Area does not contain a Commercial
Discovery and if no further extension is granted under Section 2.2.5, the Exploration Period
for the relevant Appraisal Area shall terminate.

Upon justification by the Contractor and in addition to the extensions set forth above, the
Minister may extend the term of the Exploration Period in respect to the Appraisal Area of a
Natural Gas discovery for a period up to ____ (___) years for the purposes of further
appraising and evaluating the Natural Gas discovery and establishing its economic viability
as well as preparing a preliminary development scheme of a Natural Gas project.

Surrender during Exploration Period

At or prior to the end of the initial term of the Exploration Period the Contractor shall
surrender at least percent ( ) of the original Contract Area.

At or prior to the end of the first extension of the Exploration Period the Contractor shall
surrender at least percent ( ) of the original Contract Area.

When calculating the surrender obligation under Sections 2.3.1. And 2.3.2, each area then
designated as a Development Area shall be deducted from the original Contract Area.

At or prior to the end of the second extension to the Exploration Period, the Contractor
shall surrender the remainder of the original Contract Area which is not included within an
Appraisal Area or Development Area.

The Contractor shall have the right to surrender at any time all or part of the Contract Area
not designated as a Development Area, by giving the Minister sixty (60) days prior written
notice.

The location and configuration of any area to be surrendered by the Contractor under this
Section shall be submitted for approval to the Minister which approval shall not be
unreasonably withheld, sixty (60) days prior to the date of each surrender and shall consist,
as far as practicable, of a contiguous area in order to facilitate further exploration.

No surrender shall reduce the minimum amount of Contractor's exploration work and
expenditure obligations or the related bank guarantee in respect thereof as provided in

Sections 5.1 and 5.2.

Any surrender under Section 2.3.5 shall be credited toward the Contractor's next surrender
obligation under Sections 2.3.1 and 2.3.2.

Development and Production Period
24.1

2.4.2

2.4.3.

2.4.4.

2.4.5.

2.5.

2.5.1.

2.5.2.

The term of the Development and Production Period provided for by this Agreement in
respect of a Commercial Discovery shall commence on the date of adoption of the
development plan as set forth in Section 5.4.5 and shall continue for twenty-five (25) years.

If, at the expiration of the Development and Production Period for any Development Area,
commercial production remains economically feasible, the Minister shall, at the Contractor's
request, enter into good faith negotiations regarding an extension of the Development and
Production Period.

If, subsequent to the designation of the area encompassing a Commercial Discovery as a
Development Area, the extent of the area encompassing the Commercial Discovery is
demonstrated to be different than that designated in the development plan under Section
5.4.5, the Development Area shall be adjusted accordingly, provided that the area covered
shall be entirely within the original Contract Area and is not subject to any other petroleum
agreement.

If the Contractor makes more than one Commercial Discovery, the term of the Development
and Production Period or extension thereof for each Development Area embracing a
Commercial Discovery shall be determined for that Development Area in accordance with
the foregoing provisions independently of the term of the Development and Production
Period for any other Development Area.

The Contractor shall have the right to surrender all or part of the area included within any
Development Area upon giving the Minister one hundred eighty (180) days written notice of
its intention to do so.

Termination

The Contractor may terminate this Agreement by giving the Minister one hundred eighty
(180) days prior written notice. A surrender of all the area included in the Contract Area
shall constitute a termination of this Agreement.

The Minister may terminate this Agreement by giving the Contractor prior written notice for
a period specified in Section 2.5.3, if any of the following termination events shall occur:

(a) if the Contractor fails to make any payment required under this Agreement;

(b) if the Contractor fails to comply with any other material obligation that it has,
assumed under this Agreement;

(c) if the Contractor fails to maintain that same degree of financial ability, technical
competence and professional skill necessary to carry out Petroleum Operations that
it possessed as of the date of the signing of this Agreement, so as to adversely affect
the performance of its obligations hereunder;

(d) if the Contractor becomes insolvent, makes a composition with creditors, or goes into
liquidation other than for reconstruction or amalgamation; or
2.5.3.

2.5.4.

2.5.5.

2.5.6.

(e) If Petroleum Operations are interrupted for more than one hundred eighty (180)
days.

The period of notice with respect to a termination event under Section 2.5.2 (a) above shall
be thirty (30) days, and with respect to any other termination event specified in Section 2.5.2
shall be ninety (90) days. If, however, the Contractor remedies the termination event within
the period of the notice, the Minister shall withdraw the notice to the same effect as if the
termination event had not occurred under this Agreement, unless a termination event of the
same type has previously occurred under this Agreement, in which case the Minister may,
but is not required to, withdraw the notice.

Ifa termination event specified in Section 2.5.2 is the result of Force Majeure as set forth
in Section 16.3, then neither occurrence of the termination event nor the continuance of it
unremedied shall result in termination of this Agreement for so long as such Force Majeure
continues.

When this Agreement is terminated or expires, in whole or in part, the Contractor shall
conclude Petroleum Operations in the area as to which this Agreement has terminated or
expired in an orderly manner so as to minimize harm or loss to the State or any person, in
accordance with generally accepted international petroleum industry practice.

In the event of surrender of an Appraisal Area or a Development Area or termination of this
Agreement, the Minister may require the Contractor to continue, for the account of the
Government, Petroleum Operations for properties currently producing or capable of
producing Petroleum until the right and responsibility for continuing such operations have
been transferred to another person or the Government or an agency thereof but for a period
not to exceed one hundred eighty (180) days after the date this Agreement would otherwise
terminate with respect to all or any portion of the Contract Area concerned; provided,
however, that the Government:

(a) shall bear all costs, risks and expenses of Petroleum Operations during such take-
over period to the extent this period extends beyond the date that this Agreement
would otherwise terminate and shall be entitled during this same period to all the
production and proceeds from the sale thereof;

(b) Shall reimburse the Contractor within thirty (30) days after the submission of an
invoice specifying the costs and expenses of such operations during such take-over
period, such invoices to be submitted no more than every thirty (30) days.

Termination of this Contract, whatever the reason thereof, shall not relieve the Contractor of
the performance of its obligations outstanding hereunder prior to, or arising from, the
termination.
SECTION III:

GENERAL RIGHTS AND OBLIGATIONS OF THE
CONTRACTOR

3.1.

Rights of the Contractor

The Contractor shall:

(a)

©)

()

(d)

(e)

(f)

Have the sole and exclusive right to conduct Petroleum Operations in the Contract
Area in accordance with the provisions of this Agreement;

have the right to enter upon the Contract Area and conduct Petroleum Operations
there, but notwithstanding this provision and the provisions of Section 3.1.1(a):

(i) permission may be granted to other persons to explore for, develop and
produce minerals in the Contract Area other than Petroleum, so long as the
activities of such persons do not unreasonably interfere with Petroleum
Operations; and

(ii) Easements and rights of ways in the Contract Area of reasonable scope and
duration may be granted to other persons for the benefit of land adjacent to
the Contract Area;

subject to the approval of the Minister, which approval shall not be unreasonably
withheld, have access over the Territory of Ethiopia for the purpose of constructing,
laying, operating and maintaining onshore pipelines, cables and any other facilities
required for Petroleum Operations;

have the right, subject to approval of the Minister, to use water in the Contract Area
for operational purposes, but the Contractor shall not deprive any land, domestic
settlement or livestock watering place of the water supply to which they are
accustomed;

have the right for the purposes of Petroleum Operations to use gravel, sand, clay and
stone in the Contract Area subject to the limitations set forth in Section 3.1.1 (b) and;

have the right, subject to the approval of the concerned authorities, to install, operate
and use telecommunication facilities.

The Contractor shall not carry on Petroleum Operations on any part of the land in the

Contract Area designated for a public purpose but may have surface access over, on and

through such land for the purpose of conducting Petroleum Operations to the extent such
access does not interfere with the public purpose.
3.1.3.

3.2.

3.2.1.

3.2.2.

3.2.3.

The Contractor shall have the right to sell, assign, transfer, convey or otherwise dispose of
all or any part of the rights and interests under this Agreement to any Affiliate or other
person with the prior written consent of the Minister, which consent shall not be
unreasonably withheld.

Obligations in respect of the conduct of Petroleum Operations

The Contractor shall carry out the Petroleum Operations within the scope of this Agreement
diligently and in accordance with generally accepted international petroleum industry
practice. The Contractor and its employees shall perform no business activities in Ethiopia
outside the scope of this Agreement without the prior written consent of the Minister.

The Contractor shall, in accordance with generally accepted international petroleum
industry practice, take all necessary steps to:

(a) Ensure that all machinery, plant, equipment and installations used in Petroleum
Operations are of proper and accepted construction and are kept in good repair;

(b) Ensure that all exploratory wells with significant shows of Petroleum are properly
tested;
(c) Use the resources of the Contract Area as productively as practicable, prevent

damage to producing formations and ensure that Petroleum discovered, mud or any
other fluids or substances do not escape or waste;

(d) Prevent damage to Petroleum and water bearing strata that are adjacent to a
producing formation or formations and prevent water from entering any strata
bearing Petroleum, except where water injection methods are used for secondary
recovery operations or are intended otherwise in accordance with generally accepted
international petroleum industry practice;

(e) Protect the State from loss of production by reason of production on adjacent areas
under the control of authorities other than the State, including complying with the
provisions of Section 9.1;

(f) Properly store Petroleum in receptacles constructed for that purpose, and not store
Crude Oil in an earthern reservoir, except temporarily in an emergency; and

(g) Drain waste oil and salt water and place refuse into receptacles constructed for that
purpose and situated at a safe distance from any tank, well, storage or other facility
and dispose of waste oil, salt water and refuse in accordance with generally accepted
international petroleum industry practice, avoiding pollution.

Prior to commencing the drilling of any well covered by this Agreement or reentering any
well on which work has been discontinued for more than six (6) months, the Contractor
shall give the Minister thirty (30) days written notice explaining the justification for such
drilling and submit a drilling programme with a well location report. The Minister may, in
his discretion, waive this thirty (30) day notice requirement.

14
3.2.4.

3.3.

3.3.1.

3.3.2.

3.3.3.

3.3.4.

The Contractor shall be entitled to employ any person qualified in the judgment of the
Contractor to undertake Petroleum Operations on the Contractor's behalf.

Any Subcontractor retained by the Contractor shall have the necessary professional
experience to perform the task to be assigned and the Contractor shall require that any
Subcontractor shall abide by all applicable laws and regulations of Ethiopia and the relevant
provisions of this Agreement. The Contractor shall notify the Minister in writing of the name
and address of any Subcontractor retained within thirty (30) days of such retention.

The employees of the Contractor and any Subcontractor shall abide by the applicable laws of
Ethiopia and shall respect local customs in the country.

Abandonment and disposal of assets

The Contractor shall not, except where there is danger to the safety and health of human life
or a risk of significant damage to the environment or a risk of significant economic _ loss,
abandon a well or withdraw casing, tubing or down-hole pumps or other down-hole
equipment therefrom or remove surface equipment used or useful in production therefrom,
if any, prior to giving the Minister (a) thirty (30) days written notice of such action with
respect to a well that is or has been producing within a Development Area and (b) seventy-
two (72) hours written notice of such action with respect to any other well.

The Contractor shall securely plug and clearly mark any well that it abandons in accordance
with generally accepted international petroleum industry practice to prevent pollution,
sub-sea damage or damage to underground strata through the entry of water or otherwise.

The Contractor shall state in its notice of abandonment of a well whether the well is capable
of providing a fresh water supply and if required by the Minister, the Contractor shall
complete such well and render it operational for producing water at its own cost and
expense.

Where the Contractor intends to permanently abandon an exploratory well in which
Petroleum of potentially commercial significance has not been found, the Minister may
request the Contractor to deepen, sidetrack or test that well subject to the following
provisions:

(a) Any such additional Petroleum Operations shall be at the sole cost, risk and expense
of the Government and the Government shall advance to the Contractor the funds
necessary to conduct the drilling operations;

(b) the Contractor shall not be obligated to undertake such additional work if it will
materially interfere with the conduct of the Contractor's Petroleum Operations or if it
is not technically or operationally feasible; and

(c) the Government shall keep the Contractor informed about such additional work and
in the event that the operations undertaken under this Section 3.3.4 result in a
discovery which the Contractor elects to evaluate and/or develop as a Commercial

15
3.3.5.

3.3.6.

3.4.

3.4.1.

3.4.2.

Discovery, the Contractor shall reimburse the Government per cent (___ %)
of the costs and expenses incurred by the Government for the conduct of the
operations and such sum shall be paid within thirty (30) days of such election made
by the Contractor. If the Contractor does not make such election, the Government
may require the Contractor to surrender all its rights over such discovery.

The Contractor shall within sixty (60) days after termination or expiration of this Agreement
or the surrender of part of the Contract Area, or the expiration of the take-over period in
Section 2.5.5, if later, deliver to the Minister in good repair and working order, each well
within the area covered by the termination, expiration, or surrender, then producing or
capable of producing Petroleum, together with all casing, tubing and surface or sub-surface
equipment used or useful in the conduct of producing operations, unless the Minister
requires the Contractor to plug the well.

In the case of termination or expiration of this Agreement or the surrender of an area within
the Contract Area pursuant to the terms hereof, if the area, or part thereof, subject to the
termination, expiry or surrender has been determined to be capable of production or is
currently producing or has previously produced Petroleum commercially, the Contractor
shall transfer at no cost to the Government the plants, appliances and installations in the
area subject to the termination, expiry or surrender. The Minister may decline the transfer
and require the Contractor to remove, in accordance with generally accepted international
petroleum practice, all or some of the plants, appliances and installations at no cost to the
Government

Records and reports of Petroleum Operations

The Contractor shall record, in an original or reproducible form of good quality and on tapes
where relevant, all geological and geophysical information and data relating to the Contract
Area obtained by the Contractor in the course of conducting Petroleum Operations thereon
and shall deliver a copy of all such information and data, including, but not limited to, the
interpretations thereof and logs and records of wells, to the Minister as soon as practicable
after the same has come into the possession of the Contractor. The Government shall have
title to all such information and data and the Contractor may retain copies thereof for the
purposes of Petroleum Operations.

The Contractor shall keep logs and records of the drilling, deepening, plugging or
abandonment of wells consistent with generally accepted international petroleum industry
practice and containing particulars of:

(a) The sub-surface strata through which the well was drilled;

(b) The casing, tubing and down-hole equipment run in the well and modifications and
alterations thereof;

(c) Petroleum, water and workable minerals encountered; and

(d) Any other information reasonably required by the Minister.
3.4.3.

3.4.4.

The information required by Section 3.4.2 shall be submitted to the Minister in the form,
inter alia, of well completion reports as soon as practicable.

The Contractor may remove, for the purpose of laboratory examination or analysis,
petrological specimens or samples of Petroleum found in the Contract Area and
characteristic samples of the strata or water encountered in a well and, as soon as
practicable, shall give the Minister, without charge, a representative part of each specimen
and sample removed.

3.4.5. The Contractor shall supply to the Minister:

3.4.6.

3.4.7.

3.5.

3.5.1.

3.5.2.

(a) Daily reports on drilling operations and weekly reports on geophysical operations;

within thirt ays after the end of eacl alendar Quarter, a report on the
ithin thirty (30) days after th id of each Calend. p th
progress of Petroleum Operations during the preceding Calendar Quarter covering:

(i) a detailed description of the Petroleum Operations carried out and the factual
information obtained;

(ii) a description of the area in which the Contractor has operated;

(iii) an account of the expenditure on Petroleum Operations in accordance with
the Accounting Procedures set forth in Appendix I; and

(iv) a map indicating the location of all wells and other Petroleum Operations;

(c) Within three (3) months of the end of each Calendar Year, an annual report covering
the matters specified in paragraph (b) for the preceding Calendar Year.

The Contractor shall submit copies of all contracts or agreements with Subcontractors as
soon as practicable after execution of such contracts or agreements.

The Contractor shall supply any further information concerning the Petroleum Operations
that the Minister may reasonably require.

Joint liability and indemnity

At any time where the Contractor consists of more than one person, their liability shall be
joint and several.

The Contractor shall supply to the Minister a copy of the joint operating agreement between
those persons as soon as it is available.

The Contractor shall obtain and maintain for the Petroleum Operations insurance of the type
and for such reasonable amounts and coverage as may be approved by the Minister, and
produce evidence of such insurance once each year. The said insurance shall, inter alia,

17
35.3.

3.6.

3.6.1.

3.6.2.

3.6.3.

3.6.4.

3.6.5

3.7.
3.7.1.

cover loss or damage to all installations and equipment used in Petroleum Operations,
pollution, property insurance and third party liability insurance.

The Contractor shall defend, indemnify and save the State harmless against all claims, losses
and damage of any nature whatsoever, which may be made or brought against the
Government by any third party, including without limitation, claims for loss of and damage
to property, or death of or injury to persons, caused by, or resulting from, any operation
conducted by or on behalf of the Contractor under the terms of this Agreement.

Local employment, training and preference

The Contractor and the Subcontractors shall give preference to the employment of Ethiopian
nationals in all Petroleum Operations to the fullest extent possible, provided such nationals
have the required qualifications and experience.

The Contractor shall establish a training and employment programme, approved by the
Minister, for Ethiopian nationals.

The Contractor shall contribute a minimum of (___ ) United States dollars per year
during the Exploration Period, increased to a minimum of ( United States
dollars per year during the Development and Production Period, for the training of
Ethiopian Government personnel and/or acquisition of training facilities, identified by the
Minister.

The Contractor and the Subcontractors shall give preference to Ethiopian materials, products
and services used in Petroleum Operations where those materials, products and services are
of comparable quality and are readily available at competitive prices.

The Contractor shall submit a report on a regular basis detailing the employment of
Ethiopian nationals and the utilization of Ethiopian materials, products and services in a
form to be specified by the Minister. In addition, the Contractor shall, within thirty (30) days
of employing, notify the Minister the name and the terms and conditions of employment of
any Ethiopian national.

The contractor shall prepare a community development programme to be carried out in the
Contract Area for the duration of the Exploration Period. The programme shall be mutually
agreed by both parties and the Contractor shall contribute ---------- na
United States Dollars (US) per year and ---------- JUnited States
Dollars (US) for development period.

Environmental and safety measures

The contractor shall conduct Petroleum Operations in a safe and proper manner in
accordance with generally accepted international petroleum industry practice and shall not
cause damage to the general environment, including, inter alia, the surface, air, lakes, rivers,
marine life, animal life, plant life, crops, other natural resources and property, and shall
forthwith repair any damage caused to the extent reparable, and shall pay reasonable
compensation for all damage which is beyond repairs.
3.7.2.

3.7.3.

3.7.4.

3.7.5.

3.7.6.

3.7.7.

Contractor shall comply with the applicable laws, regulations, and directives relating to the
environment, to avoid the damages the Petroleum Operations may cause on the human and
natural environment. In the absence of applicable laws, the Contractor shall apply the most
appropriate internationally accepted environment standards.

Without prejudice to the provisions of Section 3.7.1. the Contractor shall in conducting its
Petroleum Operations, pay strict attention to the prevention of pollution, the treatment of
wastes, the safeguarding of the natural environment, and the progressive reclamation and
rehabilitation of lands disturbed by the Contractor's Petroleum Operations.

The Contractor shall establish and implement upon approval by the Ministry, an active,
continuing, and self monitoring Environmental Management Program, and shall ensure that
all employees, subcontractors and the indigenous community in the Contract Area are fully
aware of the Contractor” environmental policy and shall endeavor to ensure that they assist
in the implementation of the policy.

The Contractor shall bear all costs for clean-up, rehabilitation, and reclamation of any and all
environmental damage caused by the Contractor’s Petroleum Operations.

The Contractor shall submit to the Minister an annual report on the implementation of the
Contractor’s Environmental Management Program, and at other such time as the Minister
may reasonably require.

In the event the Contractor’s Petroleum Operations require the displacement of peoples
occupying land in the Contract Area that is required for the Contractor’s Petoleum
Operations, the Contractor shall attempt to negotiate a compensation settlement with such
occupants. If any such occupants refuse to be displaced, or refuse to agree on a reasonable
amount of compensation for being displaced, the Minister may cause the expropriation of
immovable property, if any, and cause the eviction of such occupants for the purpose of the
Contractor’s Petroleum Operations, subject to the payment of a reasonable compensation to
the displaced occupants to be determined by the Minister.

3.7.8. Without prejudice to the provision of Section 3.7.6. The Minister may require the Contractor to

3.7.9.

submit adequate re-settlement program for people occupying land required for the
Contractor’s Petroleum Operations, instead of paying compensation to such occupants. In
such event the Contractor shall implement the re-settlement program upon approval by the
Minister.

In the event of a blowout, accident or other emergency, the Contractor shall take immediate
steps to bring the emergency situation under control and protect against loss of life and
property and prevent harm to natural resources and the general environment.

3.7.10. If the Miister reasonably determines that certain of the Contractor’s Petroleum Operations

are threatening to endanger persons or property, or harm the natural environment, or cause
pollution, or harm animals, or cause irreparable damage to plant life, the Minister may order
the Contractor to discontinue Petroleum Operations at risk until such time as the Contractor
has taken remedial measures to eliminate the threat.
3.8

3.8.1.

3.8.2.

Registration and office

The Contractor shall register to do business with the appropriate Ethiopian authorities and
shall establish and maintain an office in Ethiopia within three (3) months of the Effective
Date.

The Contractor shall notify the Minister, before Petroleum Operations begin, the name and

address of the person resident in Ethiopia who will supervise the Petroleum Operations, and
prior notice of any subsequent change shall be given to the Minister

20
SECTION IV:

GENERAL RIGHTS AND OBLIGATIONS OF THE

GOVERNMENT AND THE MINISTER

41.

4.2.

4.2.1.

4.2.2.

Rights of the Minister

The Minister, or a person authorized by him in writing, may at all reasonable times inspect
any Petroleum Operations, and any records of the Contractor relating thereto, and the
Contractor shall provide facilities similar to those applicable to its own staff for transport,
subsistence and accommodation free of charge and pay all reasonable expenses directly
connected with such an inspection.

The Minister may require the Contractor to perform an obligation which the Contractor has
failed to perform under this Agreement by giving reasonable written notice, and after failure
to comply with that notice, may execute any necessary works for which the Contractor shall
pay forthwith. The Minister may give notice to the Contractor to perform an obligation
hereunder at any time, but not later than ninety (90) days after the termination or expiration
of this Agreement or surrender of the part of the Contract Area to which the obligation
relates. Failure of the Minister to provide notice to the Contractor under this provision shall
not constitute a waiver of any other rights the Minister may have under this Agreement in
connection with the performance of any obligation of the Contractor.

Obligations of the Government and the Minister

The Government shall not unreasonably refuse to grant or renew any visas, work and entry
or exit permits necessary for personnel employed in the Petroleum Operations by the
Contractor or its Subcontractors and their dependants; nor shall the Government
unreasonably refuse to grant any necessary rights of way and easements as may be required
by the Contractor or its Subcontractors.

The Minister shall use his best efforts to assist and expedite the execution of Petroleum
Operations carried on hereunder by rendering all necessary assistance in obtaining visas,
work or other permits, authorizations, import or other licenses, and rights of way and
easements as may be necessary

21
SECTION V

WORK OBLIGATIONS, EXPENDITURE AND BUDGETS

5.1.

Exploration

The Contractor shall carry out the following work obligations and make the following
exploration expenditure during the initial term of the Exploration Period:

(a) geological and geophysical operations, including ( ) kilometers of
seismic surveys, such shooting to commence within ( ) months after
the Effective Date, with minimum expenditure of ( ) United States

dollars for such seismic operations; and

(b) Drill ( ) exploratory well(s) to a minimum depth of
( ) meters per well, the first such well to commence not later than

months after the Effective Date, with minimum drilling expenditure of
) United States dollars for each such well.

—___¢

The Contractor shall carry out the following work obligations and make the following
exploration expenditures during the first extension to the Exploration Period:

(a) geological and geophysical operations, including ( ) kilometers of
seismic surveys with minimum expenditure of ) United States
dollars for such seismic operations; and

(b) drill ( ) exploratory well(s) to a minimum depth of
( )meters per well with minimum drilling expenditure of
( United States dollars for each such well.

The Contractor shall carry out the following work obligations and make the following
exploration expenditures during the second extension to the Exploration Period:

(a) geological and geophysical operations, including ( ) kilometers of
seismic surveys with minimum expenditure of ( ) United States
dollars for such seismic operations; and

(b) Drill ( ) exploratory well(s) to a minimum depth of ( ) meters
per well with minimum drilling expenditure of ( ) United States dollars
for each such well.

The required minimum expenditure obligations set forth in Sections 5.1.1, 5.1.2 and 5.1.3 are
expressed in constant United States dollars of the month of the Effective Date and shall be
adjusted annually on the anniversary of the Effective Date, so as to reflect the balance of
Contractor's minimum expenditure obligations, as follows:

22
Note:

(a) At the end of each year of the Exploration Period, the minimum expenditure
obligations for the initial term of the Exploration Period, the first extension or second
extension, whichever is applicable, shall be reduced in accordance with paragraph
(b) below by the amount of expenditure actually made during that year on seismic
and exploratory drilling work;

(b) in determining the amount of expenditure actually made during a year on seismic
and exploratory drilling work and only for the purposes of making the adjustment
provided for in Sections 5.1.4.(a) and 5.1.5, no amount of expenditure in excess of the
amount specified for each specific work in Sections 5.1.1, 5.1.2 and 5.1.3 (as adjusted
for inflation, in accordance with paragraph (c) below, between (i) the month of the
Effective Date and (ii) the month in the prior year corresponding to the month of the
Effective Date) shall be considered, unless otherwise agreed to in writing by the
Minister;

(c) at the end of each year of the Exploration Period, in order to determine the minimum
expenditure obligations for the remaining years of the initial term of the Exploration
Period, the first extension or second extension, whichever is applicable, the balance of
the minimum expenditure obligations corresponding to such term at the end of the
prior year, as reduced for expenditure under the provisions of Section 5.1.4 (a), shall
be adjusted by multiplying that amount by the number which is the sum of one (1)
and the decimal equivalent of the percentage change in the monthly index of U.S.
Consumer Prices, seasonally adjusted, as reported in the “International Financial
Statistics" of the International Monetary Fund between (i) the month in the year of the
adjustment corresponding to the month of the Effective Date and (ii) the month in the
prior year corresponding to the month of the Effective Date.

Where the minimum expenditure obligations are already expressed in current United States
dollars, the provisions of Article 5.1.4 have to be amended accordingly.

If, during the initial Exploration Period or the first extension thereof, the Contractor exceeds
the work obligations for such period by carrying out work forming part of the work
obligations for the following extension, then such excess work and corresponding
expenditure shall be credited toward the work and corresponding expenditure obligations
for the following extension of the Exploration Period.

The fulfillment of any work obligations shall relieve the Contractor of the corresponding
expenditure obligations but the fulfillment of any expenditure obligations shall not relieve
the Contractor of the corresponding work obligations.

If the continuation of any drilling activity is precluded for justifiable technical reasons, prior
to reaching the minimum depth herein specified, the Minister shall authorize the Contractor
to terminate such activity and may specify an appropriate and reasonable substitute work
obligation or deem the Contractor to have met the work obligation in respect of that well.

The Contractor shall prepare and submit to the Minister for discussion, thirty (30) days after
the Effective Date, the following:

23
5.2.

5.2.1.

5.2.2.

5.2.3.

(a) a general statement of exploration work and budget for each year of the Exploration
Period; and

(b) a detailed statement of the exploration work programme and budget for the first
year of the initial term of the Exploration Period.

The Contractor shall prepare and submit to the Minister for discussion, ninety (90) days
before the end of each year in the Exploration Period, the following:

(a) Revisions, if any, to the general statement of exploration work and budget for the
remaining years of the Exploration Period; and

A detailed statement of the exploration work programme and budget for the next
P. Prog ts
year in the Exploration Period.

The Contractor may make changes to the detailed statement of exploration work
programme and budget therefore for any year of the Exploration Period, if those changes do
not materially affect the original objectives of the statement. The Contractor shall notify the
Minister of such changes as soon as practicable.

Bank guarantee

The Contractor shall provide to the Minister at the commencement of the initial term of the
Exploration Period and each extension thereof, an irrevocable and unconditional bank
guarantee for the minimum work obligations set forth herein for the applicable term of the
Exploration Period, as adjusted under Sections 5.1.4 and 5.1.5, from an institution and in a
form acceptable to the Minister, and in an amount which shall be equal to the corresponding
expenditure obligations.

If, at the end of the initial term of the Exploration Period, any extension thereof or upon the
date of expiration or termination of this Agreement, the Contractor has not made the
minimum work obligations required during the initial term of the Exploration Period or any
applicable extension thereof, the Contractor or its guarantor shall immediately pay the
amount corresponding to the unfulfilled work obligations to the Government.

The amount of any bank guarantee for the initial term of the Exploration Period or any
extension thereof shall be adjusted annually to reflect the amount of the expenditure actually
made on seismic and exploratory drilling work (and the inflation adjustment), all as
determined under the provisions of Sections 5.1.4 and 5.1.5.

24
5.2.4.

5.2.5.

5.3.

5.3.1.

5.3.2.

5.3.3.

5.3.4.

The Contractor shall provide to the Minister a bank guarantee as specified in Section 5.2.1.
within 90 (ninety) days after signature of this Contract.

The Contract will be void if the Contractor does not provide the said bank guarantee within
the terms specified in Section 5.2.4.

Discovery and appraisal

The Contractor shall notify the Minister as soon as practicable, but in no event later than (48)
hours, after the discovery of Petroleum within the Contract Area. This notice shall include
all available details of the discovery and particulars on any testing programme to be
undertaken in order to allow the Minister to send a representative during testing operations.

Within ninety (90) days after the date of the notice of the discovery under Section 5.3.1, if the
Contractor considers that a discovery merits appraisal, the Contractor shall submit to the
Minister a detailed appraisal work programme and budget to evaluate as expeditiously as
possible whether the discovery is a Commercial Discovery.

This work programme shall include an indication of the location, nature and size of the
discovery, with a designation of the area to be included in the evaluation, which area shall
be designated as an Appraisal Area. The appraisal work programme shall also include all
drilling, testing and evaluation to be conducted in the Appraisal Area and the preparation of
all technical and economic studies related to recovery, treatment and transportation of
Petroleum from the Appraisal Area. The duration of this appraisal work programme shall
not exceed (___) months unless otherwise agreed in writing by the Minister and, in
any event, it shall not exceed the remaining term of the Exploration Period as provided in
Section 2.2 of this Agreement. Performance of the obligations under an appraisal work
programme and budget shall not satisfy all or any part of the exploration work and
expenditure obligations for the Exploration Period set forth in Section 5.1, as those
obligations are separate and independent.

If the Minister does not request in writing any changes to the appraisal work programme
and budget for any Appraisal Area within thirty (30) days after receipt thereof, the
programme shall be deemed approved and adopted by the Minister.

If the Minister requests any changes to the appraisal work programme and budget for any
Appraisal Area, then the Contractor and the Minister shall meet within fifteen (15) days after
the Minister's written notification as to these requested changes to agree on an appraisal
work programme and budget. The work programme and budget shall be approved and
adopted by the Minister after such agreement has been reached, and, in any event, shall be
deemed approved and adopted by the Minister thirty (30) days after written notification of
the requested changes.

After adoption of the appraisal work programme and budget, the Contractor shall diligently

continue to evaluate the discovery without undue interruptions until the Contractor
determines whether the discovery is a Commercial Discovery.

25
5.3.5.

5.4.

5.4.1.

5.4.2.

5.4.3.

Within thirty (30) days after the evaluation is completed, but in any event prior to the
expiration of the Exploration Period, the Contractor shall notify and report to the Minister
whether the Appraisal Area or any part thereof contains a Commercial Discovery. Such
report shall include all relevant technical and economic data relating thereto.

For the purposes of this Section, the Contractor shall make a determination as to whether a
discovery is a Commercial Discovery on the basis of whether that discovery can be
produced commercially after consideration of all pertinent operating and financial data
collected during the performance of the appraisal work programme and _ otherwise,
including but not limited to Crude Oil or Natural Gas recoverable reserves, sustainable
production levels and other relevant technical and economic factors, according to generally
accepted international petroleum industry practice.

Development and production

If the Contractor reports that the discovery for any Appraisal Area is a Commercial
Discovery under Sections 5.3.4 and 5.3.5, a development plan shall be prepared and
submitted to the Minister within six (6) months after the completion of the appraisal work
programme.

The development plan shall be prepared on the basis of sound engineering and economic
principles in accordance with generally accepted international petroleum industry practice,
shall ensure that the Petroleum deposits do not suffer an excessive rate of decline of
production or an excessive loss of reservoir pressure and shall adopt the optimum economic
well spacing appropriate for the development of those Petroleum deposits.

The development plan shall contain:

(a) details and the extent of the proposed development area relating to the Commercial
Discovery, which area shall correspond as closely as possible to the geographical
extension of the Commercial Discovery in the Contract Area, and shall be designated
as the Development Area for the Commercial Discovery concerned;

(b) proposals relating to the spacing, drilling and completion of wells, the production
and storage installations, and transportation and delivery facilities required for the
production, storage and transportation of Petroleum;

(c) proposals relating to necessary infrastructure investments, training and employment
of Ethiopian nationals, and plans to maximize the use of Ethiopian materials,

products and services in accordance with Section 3.6 herein:

(d) a production forecast and a detailed estimate of the investment and expenses
involved: and

(e) an estimate of the time required to complete each phase of the development plan.

26
5.4.4.

5.4.5.

5.4.6.

5.4.7.

5.4.8.

5.4.9.

The Minister may require the Contractor to provide within a specified time period such
further information as the Minister may reasonably need to evaluate the development plan
for any Development Area.

The Minister may also require that the Contractor makes such revisions to the development
plan as are reasonable to contribute to the efficient development of Ethiopian infrastructure
and to assist other national needs, without impairing the economic viability of the
development of the Development Area.

If the Minister does not require in writing any changes to the development plan within
ninety (90) days after receipt thereof, the plan shall be deemed approved and adopted by the
Minister.

If the Minister requires any changes to the development plan, then the Contractor and
Minister shall meet within fifteen (15) days of the Minister's written notification as to these
requested changes to agree on a development plan. The plan shall be approved and adopted
by the Minister after such agreement has been reached and, in any event, shall be deemed
approved and adopted by the Minister sixty (60) days after written notification of the
requested changes.

After the development plan has been adopted by the Minister, the Contractor shall submit to
the Minister for discussion ninety (90) days before the end of each Calendar Year in the
Development and Production Period a detailed statement of the development work
programme and budget therefore for the following year, provided, however, that a detailed
statement of the development work programme and the budget therefore for the first full
Calendar Year of the Development and Production Period and the portion of the year
preceding the first full Calendar Year, shall be submitted within ninety (90) days after the
date of adoption by the Minister of the development plan under Section 5.4.5.

Each such annual detailed statement of the development work programme and budget
therefore shall be consistent with the development plan adopted by the Minister under
Section 5.4.5.

The Contractor may submit, during the term of the Development and Production Period,
revisions to any development plan. These revisions shall be consistent with the provisions of
Section 5.4.2 and shall be subject to the approval procedure set forth in Sections 5.4.5.

The Contractor shall commence development work not later than six (6) months after the
date of adoption of the development plan under Section 5.4.5. And shall continue
development operations with due diligence in accordance with such development plan.

Where the Minister and the Contractor agree that a mutual economic benefit can be achieved
by constructing and operating common facilities (including, but not limited to, roads,
pipelines and other transportation, communication and storage facilities), the Contractor
shall use its best efforts to reach agreement with other producers on the construction and
operation of such common facilities.

27
Other producers may use the facilities of the Contractor where there exists excess capacity
and on payment of a reasonable compensation which includes a reasonable return on

investment to the Contractor and provided such use does not materially interfere with the
Contractor's Petroleum Operations.

28
SECTION VI:

GOVERNMENT PARTICIPATION

6.1.

Government participation

The Government may participate in the Petroleum Operations in any Development Area
and acquire a Participating Interest not to exceed per cent ( ) therein. The
Government may acquire such interest either directly or through a specialized Government
entity.

The Government shall notify the Contractor in writing of its decision to participate within
one hundred twenty (120) days after the date of adoption by the Minister of the
development plan under Section 5.4.5 for the particular Development Area concerned. The
notice shall specify the percentage interest to be acquired by the Government and the
identity of the Government entity that will hold the interest if other than the Government
itself.

If the Government elects to participate with respect to any particular Development Area,
then;

(a) the Government's participation shall be effective from the date of adoption of the
development plan under Section 5.4.5 for the particular Development Area
concerned;

(b) the Government or the Government entity, whichever is specified, and the
Contractor shall within ( ) months after the Government participation is

effective enter into an Operating Agreement in a mutually acceptable form consistent
with generally accepted international petroleum industry practice and this Operating
Agreement shall not create or be considered as a partnership or any other similar
entity;

(c) the Government shall, within thirty (30) days after the end of the Calendar Quarter
in which it elected to participate, reimburse the Contractor, without interest, for the
Government pro-rata share of expenditure incurred by the Contractor in conducting
Petroleum Operations in the Development Area concerned from the date of adoption
of the development plan under Section 5.4.5 to the date of payment;

(d) the person acting as operator shall remain as operator of the Development Area in
accordance with the rights, authorities and obligations of the operator under the
Operating Agreement;

(e) the Government, as a party under the Operating Agreement, shall in respect of the
Development Area concerned:

29
(i) have the right to vote in proportion to its Participating Interest on all
decisions made under an Operating Agreement which permit a vote by a

party;

(ii) separately take and dispose of its Participating Interest share of all Petroleum
produced and saved;

(iii) pay its proportionate part of the expenditure incurred in conducting
Petroleum Operations in accordance with the Operating Agreement and
accounting procedures attached thereto;

(iv) | owna Participating Interest share in all materials and equipment acquired for
use under the Operating Agreement;

(v) have the right in common with all other parties to carry out sole risk
operations in accordance with the provisions of the Operating Agreement;
and

(f) The Government may, upon reasonable written notice, require the Contractor to lend to
the Government up to. per cent (___ %) of the funds required to pay the
Government's pro-rata share of expenditure. The loan shall bear interest at per cent. The
Government shall make repayments of the loan on a quarterly basis in an amount equal
to____ per cent (_____) of the difference between the gross receipts attributable to the
Government's Participating Interest in the Development Area and the costs and
expenses, including royalty but excluding income taxes, attributable to the Government's
Participating Interest in the Development Area for Petroleum Operations. Repayments
of the loan shall be applied first to accrued and unpaid interest and the balance shall be
applied in reduction of the outstanding principal balance.

30
SECTION VII

COST RECOVERY AND PRODUCTION SHARING

7.1.

7.2.

7.2.1.

Cost recovery

The Contractor shall be entitled to recover its Petroleum Operations Costs from Crude Oil
produced within the Contract Area and that is not used in Petroleum Operations, to the
extent permitted by the provisions of this Section 7.1 and Appendix I.

The Contractor shall retain and dispose, in each Calendar Year, of that volume of Crude Oil
(hereinafter referred to as "Cost Oil") the value of which is equal to the recoverable
Petroleum Operations Costs for that Calendar Year, limited to an amount not exceeding
_____ per cent (_____ %) of average daily production from the Contract Area.

To the extent that the recoverable Petroleum Operations Costs for any Calendar Year exceed
the value of the maximum amount of Crude Oil available under Section 7.1.2, the excess
shall be carried forward for recovery in the next succeeding Calendar Year or Calendar
Years.

For the purpose of valuation of Cost Oil, the provisions of Section 12.1 shall apply.

Production sharing

(a) The balance of Crude Oil remaining in any Calendar Year after deduction of the
royalty payments under Section 11.2 and after recoverable Petroleum Operations
Costs have been satisfied to the extent and in the manner aforesaid in Section 7.1, shall
be referred to as "Profit Oil" and shall be shared, taken and disposed of between the
Government and the Contractor according to the following incremental scale:

Average daily production of Crude Oil Government} Contractors
from the Contract Area Share Share
% %

First 20,000 Barrels/day

Next 20,000 Barrels/day

Next 20,000 Barrels/day

Next 20,000 Barrels/day

Next 20,000 Barrels/day

Any Volume over the First 100,000
Barrels/day

7.2.1. (b) The balance of Natural Gas remaining in any Calendar Year after deduction of the

royalty payments under Section 11.2 and after recoverable Petroleum Operations
Costs have been satisfied to the extent and in the manner aforesaid in Section 7.1, shall

31
7.2.2.

7.2.3.

7.24.

be referred to as "Profit Oil" and shall be shared, taken and disposed of between the
Government and the Contractor according to the following incremental scale:

Government} Contractors
Share Share
% %

Average daily Production of Natural Gas
from the contract area

First 50 million cu ft/day

Next 50 million cu ft/day

Next 50 million cu ft/day

Next 50 million cu ft/day

Greater than 200 million

For the purpose of this Section, Cost Oil and Profit Oil calculations shall be done for each
Calendar Quarter on an accumulative basis. To the extent that actual quantities, prices and
expenses are not known on the date of said calculations, provisional estimates shall be made
based on the annual development work programme and budget submitted to the Minister
under Section 5.4.6. Within thirty (30) days of the end of each Calendar Quarter, adjustments
shall be made based on actual quantities, prices and expenses in relation to such Quarter.

Within sixty (60) days of the end of each Calendar Year, a final calculation of Cost Oil and
Profit Oil based on actual data pertaining to that Year shall be prepared and any necessary
adjustments shall be made.

The Government may elect to take in kind all or any part of the total Government's share of
Profit Oil under this Section 7.2 or direct the Contractor to lift and market all or any part of
such Crude Oil, all in accordance with the provisions of Section 8.2.

If the Government elects not to take and receive in kind all or part of the Government's share
of Profit Oil, the Contractor shall make payment to the Government for the Government's
share of Profit Oil not taken in kind within thirty (30) days following the date of each lifting.

32
SECTION VIII:

PRODUCTION RATE AND MARKETING

8.1.

8.2.

8.2.1.

8.2.2.

8.2.3.

8.2.4.

Production rate

The Contractor shall produce Petroleum at the maximum economic efficient rate having
consideration for generally accepted international petroleum industry practice and
international standards for the conservation of Petroleum resources. The Contractor shall
submit ninety (90) days before the start of each Calendar Year an estimated production
schedule for each Development Area.

The Contractor shall submit Petroleum production reports on a regular basis and in a form
to be designated by the Minister.

Marketing

The Contractor, if so directed by the Government, shall be obligated to market all or any
part of the Petroleum produced and saved from the Contract Area subject to the provisions
of this Agreement.

Except to the extent the provisions of Section 6.1 with respect to Government participation
or Section 10.1 relating to domestic consumption are applicable, or to the extent the Minister
elects to take in kind all or any part of the royalty production under Section 11.2 or the
Government's share of Profit Oil under Section 7.2, the Contractor shall be entitled to take
and receive and freely export Petroleum produced under this Agreement.

Title to Petroleum produced to which the Contractor is entitled under this Agreement shall
pass to the Contractor at the Point of Delivery. The Contractor shall, however, take out all
necessary insurance policies in order to cover all damage or loss caused by, or resulting
from, Petroleum Operations, including, but not limited to, production and transportation of
all Petroleum to the Point of Delivery.

One hundred and eighty (180) days prior to the estimated date of commencement of regular
production from the first Development Area, the Minister shall notify the Contractor in
writing whether it elects to take in kind all or any part of the royalty production under
Section 11.2 or the Government's share of Profit Oil under Section 7.2.

This election shall be effective until the Minister elects in writing to change its election with
respect to taking in kind all or any part of the royalty production or the Government's share
of Profit Oil in which case the new election shall be effective one hundred eighty (180) days
after the date the Minister gives written notice of such election; provided, however, that
such election shall not interfere with the proper performance of any sales agreement for

33
8.2.5.

8.2.6.

Crude Oil produced within the Contract Area that the Contractor has executed prior to the
notice of such election.

Failure by the Minister to give timely notice of its original election shall be conclusively
deemed to evidence the Minister's election not to take in kind all or any part of the royalty
production or the Government's share of Profit Oil. Any sale by the Contractor of the royalty
production or the Government's share of Profit Oil shall not be for a term of more than
twelve (12) months without the written consent of the Minister.

The Minister shall take, at the Point of Delivery, regular delivery at reasonable intervals
during the period of its election to take Crude Oil in kind as provided in Section 8.2.4.

At a reasonable time prior to the date of commencement of regular production from a
Development Area, the Parties shall agree on procedures covering the scheduling, storage
and lifting of produced Crude Oil from the Point of Delivery.

If the Minister elects not to take and receive in kind all or any part of the royalty production
or the Government's share of Profit Oil, then the Minister may direct the Contractor to
market or itself buy such production, whichever the Contractor shall elect to do, and the
price paid to the Government for such production shall not be less than the value for that
Petroleum determined in accordance with Section 12.1. In such event, the Contractor shall
pay the royalty and Government's share of Profit Oil in accordance with the provisions of
Sections 7.2, 11.2 and 14.1.2.

34
SECTION IX:

UNITIZATION

91

Unitization

If commercially producible deposits extend beyond the Contract Area into other parts of the
Territory of Ethiopia in which other persons have contracts for the exploration and
production of Petroleum, or in which another contract has been granted to the Contractor,
the Minister may require that the Contractor develop and produce Petroleum therefrom in
co-operation with such other contractors. The Minister may require the Contractor to adopt
similar arrangement for other areas within the Contract Area where those areas, if
developed and produced in connection with Petroleum deposits in any adjacent areas,
would be commercially producible.

If the Minister so requires, the Contractor shall co-operate with other contractors in
preparing a proposal for joint development and production of such Petroleum deposits. This
proposal shall be submitted for approval of the Minister within six (6) months after the
Contractor's receipt of the Minister's notification, which approval shall not be unreasonably
withheld.

If the proposal is not submitted within the period so stated or if the Minister does not
approve that proposal, the Minister may prepare or cause to be prepared in accordance with
the generally accepted international petroleum industry practice and at the cost of the
Contractor and the other contractors involved, a plan for joint development and production.

If the Minister adopts such a plan, the Contractor shall comply with all the conditions
contained therein, provided that those conditions do not reduce the economic benefit to the
Contractor under this Agreement.

The provisions of Sections 9.1.1, 9.1.2 and 9.1.3 shall be applicable to deposits of Petroleum
within the Contract Area that extend to areas outside the boundaries of the State; provided,
however, that in these cases the Minister shall be empowered to impose the special rules and
conditions which may be necessary to comply with the general principles of international
law and satisfy obligations under an agreement with an adjacent state with respect to the
production of such Petroleum deposits.

35
SECTION X:

DOMESTIC CONSUMPTION

10.1.

Domestic consumption

10.1.1. The Minister may require the Contractor by written notice given one hundred eighty (180)

days in advance to supply Crude Oil to the State to meet the State's domestic consumption
needs. Such Crude Oil shall be supplied from the Crude Oil to which the Contractor is
otherwise entitled under this Agreement.

10.1.2. The maximum amount of Crude Oil that the Contractor shall be obligated to supply to the

10.1.3.

State to meet its domestic consumption needs under Section 10.1.1 shall be equal to the
difference between:

(a) the total domestic consumption needs multiplied by a fraction the numerator of
which is the total Crude Oil production from the Contract Area and the denominator
is the total Crude Oil production in the Territory of Ethiopia; and

(b) the amount of Crude Oil from the Contract Area to which the Government is entitled
under this Agreement, including royalties in kind, Government participation
production and Government's share of Profit Oil.

Such determination shall be made on a quarterly basis.

If the Contractor supplies Crude Oil for domestic consumption, the price paid to the
Contractor shall be calculated in accordance with Section 12.1 and paid in United States
dollars or any other currencies mutually agreed within sixty (60) days from the date of
receipt of invoice.

10.1.4. The Contractor may comply with Section 10.1.1, upon the written consent of the Minister, by

importing Crude Oil and exporting the same amount, with adjustments to be made in price
and volume to reflect transportation costs, differences in quality, gravity and the terms of
the sale.

36
SECTION XI:

BONUSES, RENTALS, ROYALTIES AND PAYMENTS

11.1

Annual rentals

11.1.1. The Contractor shall pay to the Minister during the term of the Exploration Period the

following annual rentals for all un surrendered parts of the Contract Area that have not been
designated as a Development Area:

(a) during the initial term of the Exploration Period ( ) United States dollars
per square kilometer;

(b) during the first extension to the Exploration Period ( ) United States
dollars per square kilometer;

(c) during the second extension to the Exploration Period ( ) United
States dollars per square kilometer; and

(d) during any other extension to the Exploration Period ( ) United States
dollars per square kilometer.

11.1.2. The Contractor shall pay to the Minister during the term of the Development and Production

Period an annual rental of ( ) United States dollars per square kilometer for each
part of the Contract Area that is designated as a Development Area .

11.1.3. The first annual rental payment shall be made within thirty (30) days after the Effective Date

11.2.

of this Agreement. All subsequent annual rental payments shall be made within thirty (30)
days after the anniversary of the Effective Date and shall be calculated on the basis of the
length of time during the year that any part of the Contract Area was being held by the
Exploration Period or the Development and Production Period. If during any year a change
occurs with regard to the Contract Area that results in an increase in the annual rental
payment due, the payment for the following year shall be adjusted to compensate for the
difference.

Royalties

11.2.1. The Contractor shall pay, within ten (10) days after the end of each calendar month, to the

Minister a royalty at a rate depending on the total daily production in a Development Area
of all Crude Oil and Natural Gas produced and saved and not used in Petroleum
Operations, and determined according to the following incremental scale:

Average Crude Oil production from a Royalty %

37
Development Area
First 20,000 Barrels/day
Next 20,000 Barrels/day

Next 20,000 Barrels/day

Next 20,000 Barrels/day

Next 20,000 Barrels/day

Any volume over the first 100,000
Barrels/day

As for Natural Gas:-

Average Natural Gas production _Royalt

9,
from a Development Area Royalty %

First 50,000 million cu ft/day

Next 50,000 million cu ft/day

Next 50,000 million cu ft/day

Next 50,000 million cu ft/day

Any volume over the first 200,000 million
cu ft/day

11.2.2. The Minister may elect to take all or any part of the royalty in kind from any Development
Area in accordance with the provisions of Section 8.2. and, unless the Minister elects to take
royalty in kind as provided in this Section, the royalty shall be paid in cash.

11.2.3. The royalty taken in cash shall be valued at the Point of Delivery in accordance with the
appropriate provisions of Section 12.1.

11.3. Production bonuses

11.3.1. The Contractor shall pay to the Minister the following sums when production of Crude Oil
from the Contract Area attains the following levels for the specified periods of time:

(a) ( ) United States dollars after daily production averages ( )
barrels per day for a period of thirty (30) consecutive days; and
(b) ( ) United States dollars after daily production averages

( ) barrels per day for a period of thirty (30) consecutive days.

11.3.2. The payment under Section 11.3.1 shall be made within thirty (30) days after the last day of
the applicable thirty (30) day period.

11.3.3. Production bonuses shall be deductible for income tax purposes but are not part of
recoverable Petroleum Costs.

38
11.4 Signature Bonus

Within Thirty days following the effective date, the contractor shall pay to the Minister a
signature bonus of --------------------- | Ganeneaieiennnteninninnammmmammmmenmemmnae ) United States Dollars

39
SECTION XII

VALUATION AND MEASUREMENT

12.1. Valuation

12.1.1. The value of Crude Oil for all purposes shall be:

(a)

©)

()

If the Crude Oil is sold by the Contractor to third parties in arm's length transactions,
the net realized price (i.e., after deducting commissions and brokerages) for that sale,
at the F.O.B. Point of Delivery;

Where Crude Oil is sold by the Contractor other than to third parties in arm's length
transactions, that Crude Oil shall be valued at the following applicable price:

(i)

(ii)

(iii)

if there have been sales of Crude Oil by the Contractor to third parties in
arm's length transactions during the three (3) months preceding that sale, the
weighted average per unit price paid in these sales, net of commissions and
brokerages, at the F.O.B. point of exportation, adjusted for quality, grade,
quantity, transportation costs and any special circumstances, unless less than
twenty-five per cent (25 %) by volume of Crude Oil sales during this period
are made to third parties, in which event Crude Oil sold other than to third
parties in arm's length transactions shall be valued according to paragraph (b)
(ii) below;

if there have been no sales of Crude Oil by the Contractor to third parties in
arm's length transactions during the three (3) months preceding that sale, the
average per unit price for the prior three (3) months, net of commissions and
brokerages, paid in arm's length transactions of sales of Crude Oils of a
similar quality, grade, and quantity in the same international markets as
those which the Ethiopian Crude Oil would normally be sold, adjusted at the
F.O.B. point of exportation for quality, grade, quantity, transportation costs
and any special circumstances;

provided that, if as a result of rapid fluctuations in prices during the three (3)
months period, or any other reason, the price determined under (i) or (ii)
above is not fair and equitable, the market value shall be determined by
reference to prices during such period as may be appropriate.

If the Minister and the Contractor cannot reach agreement on the value of Crude Oil
within thirty (30) days, such determination shall be made by an internationally
recognized expert appointed by the Contractor and the Minister, but if they fail to
agree within thirty (30) days on the appointment of such expert, then such
appointment shall be made by the International Chamber of Commerce. The expert
shall report his determination within twenty (20) days of his appointment and his
determination shall be final and binding upon the Government and the Contractor.

40
12.1.2.

12.1.3.

12.2.

12.2.1.

12.2.2.

12.2.3.

12.2.4.

Pending the determination of the value of Crude Oil for a given period, the value of Crude
Oil determined for the preceding Calendar Quarter will be provisionally applied to make
calculation and payment until the applicable value for that period is finally determined. Any
adjustment to provisional calculation and payment, if necessary, will be made within thirty
(30) days after such applicable value is finally determined.

The value of Natural Gas for all purposes shall be:

(a) where Natural Gas is sold by the Contractor to third parties in arm's length
transactions, the net realized price obtained for such Natural Gas at the point where
title and risk pass to the buyer;

(b) where Natural Gas is sold by the Contractor other than to third parties in arm's
length transactions or is sold to the Government, that Natural Gas shall be valued at
a price and in a currency to be determined by agreement between the Minister and
the Contractor.

For the purposes of this Section 12.1, a sale of Petroleum is a sale at "arm's length" if the
following conditions are satisfied:

(i) the price is the sole consideration for the sale;

(ii) the terms of the sale are not affected by any commercial relationship, other
than that created by the contract of sale itself, between the seller or an
Affiliate and the buyer or an Affiliate; and

(iii) the seller or an Affiliate do not have, directly or indirectly, an interest in the
subsequent resale or disposal of the Petroleum or any product derived
therefrom.

Measurement

The volume and quality of Petroleum produced and saved by the Contractor shall be
measured by methods and appliances in accordance with generally accepted international
petroleum industry practice, which shall be approved by the Minister.

The Minister may inspect the appliances used for measuring the volume and determining the
quality of Petroleum and may appoint an inspector to supervise the measurement of volume
and determination of quality.

Where the method of measurement, or the appliances used therefore, have caused an
overstatement or understatement of royalties or share of the production, the error shall be
presumed to have existed since the date of the last calibration of the measurement devices,
unless the contrary is shown, and an appropriate adjustment shall be made at the average
value for the period of the error, or by an adjustment in deliveries in kind over an equivalent
period.

The Contractor and the Minister shall determine the points at which production
shall be measured.
41
SECTION XIII:

NATURAL GAS

13.1. Non-associated Natural Gas

13.1.1. If Non-associated Natural Gas is discovered, the Contractor and the Minister shall engage in
good faith discussions to determine whether the Natural Gas discovery should be appraised
with a view to its eventual development and production. Such discussions shall take into
consideration among other things the following factors:

(a) priority uses for Natural Gas will be (i) its use in Petroleum Operations, (ii) its
utilization in Ethiopia, and (iii) its sale for export projects, depending on the
existence or potential of the respective markets;

(b) the quality, minimum quantities and costs of facilities required to produce, develop,
transport and market the Natural Gas;

(c) the pricing of the Natural Gas for domestic utilization at levels that will ensure the
economic viability of the project and the economic utilization of the Natural Gas for
each particular use, including reference to the value of the energy it may displace;

(d) the willingness of the Government to enter into long term sales arrangements with
adequate safeguards for and from the Contractor in order to promote and develop
the use of indigenous resources of Natural Gas in Ethiopia, as well as to develop ona
timely basis the necessary downstream components of the project.

13.1.2. If the Contractor, after discussions with the Minister under Section 13.1.1, considers that the
Non-associated Natural Gas discovery merits appraisal, the Contractor shall proceed with
the appraisal programme as stipulated under Section 5.3 and, if necessary, the provisions of
Section 2.2.5 shall apply.

13.1.3. If the Contractor and the Minister agree, after discussions under 13.1.1 and the completion of
the appraisal programme, that the Non-associated Natural Gas discovery constitutes a
Commercial Discovery the Contractor could proceed with its development and production
through submission of a development plan in accordance with the provisions of Section 5.4.
The Contractor and the Minister shall enter into good faith negotiations for detailed separate
agreements to govern the development, processing, utilization and disposition or sale of the
Natural Gas concerned.

For the purpose of expediting the execution of a domestic Gas development project, a Gas
development advisory committee shall be established with representatives of the
Government and the Contractor to coordinate all upstream and downstream components of
the project and facilitate its evaluation and implementation.

42
Unless otherwise agreed, the adoption of the relevant development plan under Section 5.4
shall be made only once all agreements for the disposition or sale of the Natural Gas
concerned have been concluded.

13.1.4. If the Contractor elects not to develop a Non-associated Natural Gas discovery which has
been appraised and found of potential commercial interest in accordance with the
provisions of Section 13.1.3, the Government shall have the right to proceed with the
development and production of the discovery at its sole risk, cost and expense, and shall
reimburse the Contractor the certified costs and expenses directly attributable to the
appraisal of such discovery provided, however, that:

(a) The Contractor surrenders all its rights under this Agreement in respect of the area
corresponding to the Non-associated Natural Gas discovery;

(b) The appraisal programme was approved in writing by the Minister;

(c) The Contractor and the Government agree, with the assistance of specialized third
parties when necessary, that sufficient economically recoverable gas reserves have
been proved to support the demand for and the economic viability of a pre-identified
domestic Natural Gas project for a period of at least twenty five (25) years under the
pricing principles specified under Section 12.1 and taking into account the
reimbursement included herein; and

(d) Such reimbursement to the Contractor shall be made in __ (___) years, without
interest, in equal quarterly installments starting six (6) months after the date of
adoption by the Minister of the development plan for the particular Natural Gas
discovery concerned. The Government may elect to make reimbursements either in
cash or in Crude Oil valued pursuant to the provisions of Section 12.1.

13.1.5. If the Contractor decides, after discussions under Section 13.1.1 and the completion of the
appraisal programme, that the Non-associated Natural Gas discovery is not a Commercial
Discovery, the Government shall have the right to proceed with further appraisal and
development of the reservoirs corresponding to the Natural Gas discovery at its sole risk,
cost and expense. The Government may develop, produce, take, process and utilize or sell
the Non-associated Natural Gas without compensation to the Contractor provided,
however, that:

(a) the Government shall bear all costs for any new fixtures and installations required
for the development, production, transportation, processing and utilization thereof;

(b) the production of Natural Gas shall not materially interfere with other Petroleum
Operations; and

(c) rights of the Contractor under this Agreement in respect of reservoirs other than the
identified Non-associated Natural Gas reservoirs will remain unaffected.

13.1.6. If after good faith discussions with the Minister under Section 13.1.1, the Contractor decides
that there is no merit in appraising the Non-associated Natural Gas discovery, the

2B
13.2.

13.2.1.

Contractor shall submit to the Minister a report justifying its decision on the basis of at least
the following factors:

(a) evaluation of possible reserves taking into account test results of the discovery well
and any other relevant information;

(b) market alternatives considered for the Non-associated Natural Gas;
(c) investment and cost estimates; and
(d) economic reserves under different price assumptions.

If the Contractor fails to comply with this requirement within a period of one (1) year after
the date of the discovery, the Minister may at his discretion terminate the rights of the
Contractor in respect of the area corresponding to the Non-associated Natural Gas
discovery.

Associated Natural Gas

Associated Natural Gas, which is not required for use in Petroleum Operations and the
development, production, processing and utilization or sale of which the Contractor
concludes is not economical, shall be returned to the subsurface structure, but the Contractor
has the right to flare such Natural Gas in accordance with generally accepted international
petroleum industry practice, provided the Contractor demonstrates that the flaring is
required for technical and economic reasons and the Minister approves the flaring, which
approval shall not be unreasonably withheld.

If the Contractor determines to flare such Natural Gas, the Government has the right to take
such gas at no cost except to compensate the Contractor for the additional costs to deliver
the Natural Gas to the Government.

13.2.2. If the Contractor and the Minister agree that the Associated Natural Gas that is not required

13.3

for Petroleum Operations may be economically processed and utilized or sold other than in
gas recycling, reservoir pressure maintenance, gas lift or secondary recovery operations, the
Contractor and the Minister shall enter into good faith negotiations for a separate agreement
to govern the processing, utilization and disposition or sale of the Natural Gas concerned.

Other provisions

13.3.1. The development and production of Natural Gas, whether associated or non associated, shall

be subject to this Agreement and the Accounting Procedures attached hereto as Appendix I
as well as any special agreement entered into between the Minister and the Contractor
pursuant to the provisions of Sections 13.1 and 13.2. However, the Minister and the
Contractor may engage in good faith negotiations to modify the provisions of Section VII on
cost recovery and production sharing in respect of Natural Gas, if the Minister determines
that special circumstances relating to Natural Gas development and production exist which
warrant such modification.

44
13.3.2.

13.3.3.

Except as otherwise agreed, the provisions of this Agreement shall apply mutatis mutandis
to a production of Natural Gas and considering that six thousand (6000) cubic feet of
Natural Gas at a temperature of fifteen degrees Celsius (15°C) and standard atmospheric
pressure of 1.01325 bar shall be deemed to be equivalent to one (1) Barrel of Crude Oil.

For production sharing purposes, LPG shall be treated as Natural Gas.

The value of Natural Gas for all purposes shall be determined in accordance with the
provisions of Section 12.1.

45
SECTION XIV:

FINANCIAL AND FISCAL MATTERS AND ACCOUNTING

14.1.

14.1.1.

Finances

The Contractor shall provide all funds necessary to conduct Petroleum Operations, shall bear
the sole financial risk in carrying out such Petroleum Operations, and shall therefore have an
economic interest in the development and production of Petroleum from the Contract Area,
except otherwise provided in this Agreement.

14.1.2.All payments under this Agreement by the Contractor to the Government or the Minister

14.1.3.

14.2.

14.2.1.

14.2.2.

14.3.

14.3.1.

shall be made in United States dollars unless the Minister and the Contractor shall agree
upon payment in other freely convertible foreign currency. Any delayed payments shall
bear interest at per cent ( ) per year.

Charges for services requested by the Contractor and actually rendered by the Government
or its administrative or political subdivisions shall be made at generally applicable rates for
such services.

Taxation

The Contractor and the Subcontractors shall be subject to, and comply with, all income tax
laws and regulations of Ethiopia.

Unless otherwise agreed by the Parties, the provisions of Section 14.1.2 shall apply to income
tax payments.

The salaries and other benefits in cash or in kind of expatriate employees of the Contractor
and the Subcontractors derived from activities required for performance under this
Agreement shall be exempt from personal income tax.

Foreign exchange control

The Contractor shall comply with the procedures and formalities required by the legislation
and regulations relating to foreign exchange in force from time to time in Ethiopia,
provided, however, that the Contractor shall have the right:

(a) to open and keep one or more transferable or non-transferable Birr accounts with the
Commercial Bank of Ethiopia. Such Birr accounts shall be credited with:

(i) the proceeds of the conversion into Birr pursuant to paragraph (c) below of

funds deposited in the external accounts referred to in paragraph (b) below;
and

46
14.3.2.

14.3.3.

14.3.4.

14.3.5.

(ii) amounts received in Birr, subject to approval of the National Bank of Ethiopia
as to the source or origin;

(b) to open and keep foreign currency account with the Commercial Bank of Ethiopia
and freely dispose of the sums deposited therein. Such account shall be credited only
with sums deposited in convertible currencies;

(c) to convert to Birr the foreign convertible currencies acceptable to Ethiopian banks at
rates of exchange quoted by commercial banks operating in Ethiopia. Such rates shall
not be less favorable to the Contractor than the effective rate applicable for similar
transactions undertaken by any private or state enterprise on the date of the
transaction;

(d) to open and freely maintain foreign bank accounts outside Ethiopia. Said bank
accounts may be credited, with funds from any source, except that such accounts
shall not be credited with the proceeds of the sale of Birr without the prior approval
of the National Bank of Ethiopia. Save in respect of funds needed by the Contractor
to discharge its obligations in Ethiopia under this Agreement, the Contractor shall
have the right to retain abroad all proceeds and payments under this Agreement
received in said bank accounts, including but not limited to the proceeds of sales of
Petroleum hereunder, and to dispose freely of the same without any obligation to
repatriate the same or any part thereof to Ethiopia;

(e) pay directly outside Ethiopia foreign Subcontractors for purchases of goods
and services necessary to carry out Petroleum Operations hereunder; and

(f) freely repatriate abroad all proceeds from Contractor's Petroleum Operations within
Ethiopia.

Foreign Subcontractors of the Contractor shall have the same rights and obligations
specified above as the Contractor.

Any foreign Subcontractor of the Contractor and any of the expatriate personnel of the
Contractor or of any of its Subcontractors, shall be entitled to receive outside Ethiopia the
whole or any part of his compensation provided, however, that such foreign Subcontractor
and expatriate personnel shall be required to bring into Ethiopia such freely convertible
currencies to meet payments of Ethiopian taxes, living and other expenses.

The payment of principal, interest and/or costs due on funds and loans in foreign currency
shall not be made out of funds deposited in the accounts opened and kept under Section
14.3.1 (a) above.

The Contractor and the Subcontractors shall, within thirty (30) days after the end of each
Calendar Quarter, submit to the National Bank of Ethiopia, with a copy to the Minister, a
summary of all currency received, imported, remitted and maintained abroad pursuant to
Section 14.3.1 during the relevant quarter.

Except as otherwise provided herein, expatriate employees of the Contractor and the
Subcontractors shall comply with applicable foreign exchange legislation and regulations.
47
14.4.

Accounting

14.4.1. The Contractor shall keep in Addis Ababa complete financial accounts and records in English

and in United States dollars reflecting all Petroleum Operations.

If payments are made in other than United States dollars, such payments shall be recorded
in United States dollars based on the exchange rate for the currency in which the payments
are made, as quoted by on the date of the actual transfer of funds.

Such accounts and records shall be prepared and maintained in accordance with generally
accepted international petroleum industry practice and as prescribed in Appendix I to this
Agreement and as may be prescribed in regulations issued pursuant to the Petroleum
Proclamation.

14.4.2. The Contractor shall prepare on a Calendar Year basis an annual balance sheet and profit

and loss statement in accordance with the Accounting Procedures set forth in Appendix I
hereto and the generally applicable laws of Ethiopia. Such accounts and the reports to the
Minister derived therefrom shall be certified by an independent

auditor acceptable to the Minister and shall be submitted, along with the auditor's report, to
the Minister and other appropriate authorities within ninety (90) days after the end of the
Calendar Year to which they pertain.

14.4.3. The Government shall have the right, at its cost and expense, to carry out additional audits of

the Contractor's books, records and accounts relating to this Agreement for each Calendar
Year within five (5) Years from the end of such Year.

SECTION XV:

IMPORTS AND EXPORTS

15.1

Imports

15.1.1. Subject to the local purchase obligations of Section 3.6, the Contractor and each Subcontractor

shall be entitled to import into Ethiopia any and all drilling, geological, geophysical,
production, treating, processing, transportation and other machinery and equipment
necessary for Petroleum Operations, including aircraft, vessels, vehicles and other
transportation equipment and parts therefore (other than sedan cars and fuel therefore),
fuels, chemicals, lubricants, films, seismic tapes, house trailers, office trailers, disassembled
prefabricated structures and other materials necessary for Petroleum Operations free of
import taxes, charges, duties, levies and imposts of any kind, provided, however, that this
shall not preclude the Contractor and the Subcontractor from paying charges to the
Government for services actually rendered by any appropriate Government agency.

48
15.1.2. Other than as specified in this Agreement and the Petroleum Proclamation, all other imports

15.1.3.

15.2.

by the Contractor, each Subcontractor and their employees shall be subject to all generally
applicable import duties and taxes of Ethiopia.

Each expatriate employee of the Contractor and Subcontractors may, in accordance with
prevailing regulations, import household goods and personal effects including one (1) sedan
car per employee, within six (6) months of the employee's arrival, free of import taxes,
charges, duties, levies and imposts of any kind, provided, however, that such properties are
imported for the sole use of the employee and his family.

Exports

15.2.1. All items imported under Section 15.1, and taken out from Ethiopia shall be exempt from

export duties and other taxes and duties levied on exports, provided, however, that if these
items are disposed of within Ethiopia, the Contractor, Subcontractors and expatriate
employees, as the case may be, shall pay customs duties and taxes in accordance with the
applicable laws.

15.2.2. The Contractor may export from Ethiopia, exempt of all export duties and other taxes levied

15.2.3.

on exports, the Petroleum produced from the Contract Area to which the Contractor is
entitled in accordance with the provisions of this Agreement.

Notwithstanding any other provision of this Agreement, the Contractor shall not make
shipments of Petroleum produced from Petroleum Operations in Ethiopia to or through
countries whose export destinations are proscribed by the State.

49
SECTION XVI

GOVERNING LAW AND DISPUTES

16.1.

16.1.1.

16.1.2.

16.1.3.

16.2.

16.2.1.

16.2.2.

16.2.3.

16.2.4.

Governing law

This Agreement shall be governed by, interpreted and construed in accordance with the laws
of Ethiopia.

The Contractor agrees that it will abide by all laws and regulations in force in Ethiopia.

In the event that after the Effective Date of this Agreement the economic benefits to be
derived by a Party from the Petroleum Operations under this Agreement are substantially
affected by the promulgation of new laws and regulations or of any amendments to the
applicable laws and regulations of Ethiopia and if the affected Party so requests, the Parties
shall agree to make the necessary adjustments to the relevant provisions of this Agreement,
in order to ensure that the affected Party is restored to the same economic condition it would
have been in if such change in the applicable laws had not taken place.

Arbitration

Except as otherwise provided in this Agreement, if, during the term of this Agreement or
thereafter, any difference or dispute arises with respect to the construction, meaning or
effect of this Agreement or arising out of or related or in connection with this Agreement or
concerning the rights and obligations hereunder, which difference or dispute cannot be
mutually resolved by the Parties within ninety (90) days, either Party shall have the right to
submit the difference or dispute to a formal settlement process under this Section 16.2.

The difference or dispute referred to under Section 16.2.1 shall be finally settled by
arbitration in accordance with the Arbitration Rules of the United Nations Commission on
International Trade Law.

The arbitration, including the rendering of the award, shall take place in

and shall be in English. The decision of a majority of the arbitrators shall

be final and binding upon the Parties. Any judgment upon the award of the arbitrators may
be entered in any court having jurisdiction thereof.

The number of arbitrators shall be three (3) and shall be appointed as follows:

(a) Each Party shall appoint one (1) arbitrator and so notify the other Party of such
appointment and those two (2) arbitrators shall appoint the third arbitrator;

(b) If any of the arbitrators shall not have been appointed within thirty (30) days after
receipt of written request to do so, either Party may request in writing the Secretary-

50
General of the International Centre for Settlement of Investment Disputes to appoint
the arbitrator or arbitrators not yet appointed and to designate an arbitrator to be
the Chairman of the arbitral tribunal. The Secretary-General shall forthwith send a
copy of that request to the other Party.

The Secretary-General shall comply with the request within thirty (30) days from the
receipt there of or such longer period as the Parties may agree and shall promptly
notify the Parties of any appointment or designation made by him pursuant to the
aforesaid request.

(c) If the arbitrator fails or is unable to act, his successor shall be appointed in the same
manner as the arbitrator whom he succeeds.

16.3. Force Majeure

16.3.1.In this Agreement "Force Majeure" means an occurrence beyond the reasonable control of the
Contractor, the Minister or the Government, which hinders or prevents any of them from
performing their obligations under this Agreement, including but not limited to occurrences
such as riots, strikes, wars (declared or undeclared), insurrections, rebellions, terrorist acts,
civil disturbances, natural phenomena or calamities; provided, however, that the inability to
obtain equipment, supplies, or fuel shall not be a cause of Force Majeure, and provided
further that if any failure to comply with the provisions of this Agreement is occasioned by a
law, regulation or order of the Government, and the Contractor is operating in accordance
with generally accepted international petroleum industry practice in the Contract Area and
is making reasonable efforts to comply with such law, regulation or order, the occurrence
shall be deemed beyond the reasonable control of the Contractor.

16.3.2. If the Contractor, the Minister or the Government is prevented from complying with this
Agreement, in whole or in part, by Force Majeure, the Party claiming Force Majeure shall
give written notice, along with details providing evidence of the nature and cause of such
Force Majeure, to the other Party as soon as practicable after its occurrence and the
obligations of the affected person which are directly related to the Force Majeure shall be
suspended in respect of the area affected during the continuance of the Force Majeure.

The Party affected by Force Majeure shall take all reasonable measures to remove such
Party's inability to fulfill its obligations hereunder with a minimum of delay.

Obligations other than those concerned by Force Majeure shall continue to be performed in
accordance with the provisions of this Agreement.

16.3.3. Subject to Section 16.3.4., the term of this Agreement shall be extended for the period of Force
Majeure but only in respect of the area affected.

16.3.4. If an obligations is suspended by Force Majeure for more than one (1) year, the Contractor
and the Minister may enter into good faith negotiations on the continuation of this
Agreement.

SI
SECTION XVII

GENERAL

17.1.

17.1.1.

17.1.2.

17.1.3.

17.1.4.

17.1.5.

17.2.

17.2.1.

Confidentiality

Any information and data (referred to herein as "information") which the Contractor may
supply to the Minister under this Agreement shall be supplied at the expense of the
Contractor and the Minister shall, except with the consent of the Contractor, which shall not
be unreasonably withheld, keep such information confidential, and shall not disclose such
information other than to a person employed by or on behalf of the Government.

Notwithstanding the provisions of Section 17.1.1, the Minister may use any information
supplied, for the purpose of preparing and publishing any reports and returns required by
law, and for the purpose of preparing and publishing reports and surveys of a general
nature.

The Minister may publish any information which relates to a surrendered area at any time
after the surrender, and in any other case, three(3) years after the information was received
unless the Minister determines, after representations by the Contractor, that a longer period
shall apply.

The Minster may disclose any information obtained pursuant to this Agreement as required
by lending institutions, consultants and Government entities as may need to be made aware
thereof.

The Contractor shall not trade or disclose to third parties during the term of this Agreement
and for a period of ten (10) years thereafter any information obtained pursuant to this
Agreement without the consent of the Minister, which consent shall not be unreasonably
withheld.

However, the Contractor may disclose information without obtaining such consent:

(a) to such extent as may be required to be disclosed to any authority having jurisdiction
on it by law;

(b) subject to obtaining confidentiality undertakings from the recipients, to its Affiliates,
consultants, any lending institution or any bona fide potential assignee of an interest
in this Agreement.

Waiver

Any waiver of an obligation of the Contractor shall be in writing and signed by the Minister.
No waiver shall be implied if the Minister does not exercise a remedy under this Agreement.
52
17.3.

17.3.1.

17.3.2

17.3.3.

17.4.

17.4.1.

17.4.2.

Notice

Any and all notices, requests, demands and other communications required or permitted to
be made or given under this Agreement shall be in writing and shall be deemed to have
been duly made or given if delivered by hand, mail, cable or telex as follows:

(a) If to the Minister:- The Minister
P.O.Box 486
Addis Ababa,
Ethiopia
TeL: 251 11 646 3357
Facsimile: 251 11646 33 64

(b) If to the Contractor

Either Party may designate in writing, in conformance with the above, another address at
which it should receive all future notices, requests, demands and other communications
required or permitted to be made or given under this Agreement.

All notices, requests, demands and other communications required or permitted to be made
or given under this Agreement shall be in English. All reports, agreements, or other
documents produced by the Contractor in connection with this Agreement shall be in
English.

A notice shall be effective upon receipt.

Headings and amendments

Headings are inserted in this Agreement for convenience only and shall not affect the
construction or interpretation hereof.

This Agreement shall not be amended, modified or supplemented except by an instrument in
writing signed by the Parties.

SIGNED on the day and year first before written:

53
The Minister

Witness’s

Da wnnnnnnnnennnnnnnnnnnnnnnannnnenennnnnnnnannnnenenan

The Contractor

a

34
APPENDIX _ |
ACCOUNTING PROCEDURES
Section I:

General Provisions and Definitions

11

1.1.1.

1.2.1

1.2.2

1.2.3

1.2.4

1.2.5

1.2.6

1.2.7

Purpose

The Contractor shall maintain a separate set of accounts and records for its Petroleum Operations
under the Agreement to which this Appendix is attached, in accordance with generally accepted
international petroleum industry practice as more particularly, but not exclusively, set out in these
Accounting, Procedures. Statements which are required to be submitted by the Contractor are
detailed in Section III of this Appendix.

The Contractor may act as agent for the Government or for any other party in a number of matters.
In such cases the Minister shall separately determine, as appropriate, in consultation with the
Contractor, the requisite accounting procedures. Such cases may include, but not be limited to, sales
of Petroleum on behalf of the Government.

Definitions

The definitions set forth in Section 1.2 of the Agreement shall apply to this Appendix I. In the event
of any inconsistency or conflict between the provisions of this Appendix and the Agreement, the
provisions of the Agreement shall prevail. Subject to this and for the purpose of the Agreement and
these Accounting Procedures, the following terms shall have the meanings set forth below.

“The Account” means the accounts and records maintained for the Petroleum Operations

“Party” means each legal entity constituting the Contractor, or pursuant to an assignment, if
applicable, each legal entity constituting the Contractor, and may be referred to as “Parties”.

“Operator” means the Party appointed to carry out the Petroleum Operations on behalf of the other
Parties.

“Accrual Basis” means the basis of accounting under which costs and benefits are regarded as
applicable to the period in which liability to the cost is incurred or the right to the benefit arises
regardless of when invoiced, paid or received.

“Fixed Asset” means an asset intended for continuous usage providing an enduring benefit beyond
one year.

1.2.8 “Minor Asset” means an asset intended for continuous usage providing an enduring benefit beyond

one year with a value of more than One Hundred and Thirty(130) United States Dollars and less
than One Thousand Three Hundred (1,300) United States Dollars.
Section Il:

21

2.1.5

2.1.7

2.1.10

General Principles of Entries to the Accounts

Reports of actual expenditure on geological studies, seismic and exploratory drilling work shall be as
recorded in The Account with adjustments according, to Sections 5.1, 5.2 and 5.3 of the Agreement
shown separately.

Only Petroleum Operations Costs incurred in connection with geological studies, seismic and
exploratory drilling work referred to in Sections 5.1.1, 5.1.2 and 5.1.3 shall be included for purposes of
meeting minimum exploration expenditure obligations. Costs incurred on appraisal, development or
production activity shall be excluded for purposes of meeting minimum exploration expenditure
obligations.

Each Party shall account individually to the Government for income tax.
The Contractor shall account to the Government for royalties as set forth in the relevant provisions of

the Agreement.

The Contractor shall charge to the Account only those expenditure incurred for Petroleum
Operations. The application of this principle to specific Petroleum Operations Costs is set forth in
Section IV of these Accounting Procedures.

The Operator shall deal at arm’s length whenever possible, and the price in dealings not at arm’s
length shall be no less favorable than if such dealings were conducted at arm’s length.

The Operator shall not make a profit or loss from the diligent exercise of his duties as Operator and,
in particular, the Operator shall charge to Petroleum Operations Costs:

a) Anequitable proportion of the costs of services provided by the Operator;
b) A rental for use of the assets of the Operator; and

c) Administrative overhead, either as a fee approved in the annual budget, or as an agreed
percentage of direct costs or by charging an equitable proportion of each element of cost incurred

The Contractor shall maintain accounts in a single language and a single Currency, — which
shall be English and United States Dollars respectively.

Accounts shall be maintained on an accrual basis where by entries are__recorded in the period in
which title or liability passes without the need to distinguish whether cash is disbursed or received
in connection with the transaction.

The Operator may dispose of Minor Assets and credit the proceeds to The Account; provided,
however, the sale of petroleum or the disposal of fixed Assets, shall not be treated in that manner.

The accounts of the individual operations shall be maintained in a separable form, with reasonable
allocations of common costs where necessary, in order to meet the several purposes of such
accounts and to allow changes in the relationships between the parties to be accounted for
equitably and in particular to allow:

(a) The consideration for transfers or participating interests to be determined;
2.1.11

2.1.12

2.1.13

2.1.14

(b)

()

The costs of sole risk operations to be determined; and
The costs associated with deferent Development Areas to be identified.

If Petroleum Operations are to be abandoned, the Operator shall prepare a plan for the disposal of
assets and an equitable settlement for the approval of the parties.

The Contractor shall appoint an independent auditor, acceptable to the Minister, to audit annually
the accounts and records, including production records, of the Petroleum Operations and report
thereon. The cost of such audit shall be borne by the Contractor.

The accounts and records of the Contractor shall be maintained in accordance with these
accounting procedures. Specific adjustments to meet the other purposes shall be shown separately

in the reports prepared.

Receipts from sales or disposals of petroleum shall not be credited to the expenditure account.
Section Ill:

3 Production Sharing Agreement Statements To Be Submitted

3.1 Production Statement

3.1.1 Subsequent to the commencement of Commercial Production from the Contract Area, the Contractor
shall submit a monthly Production Statement to the Minister showing the following information for
each Development and Production Area:

(a) The quantity of Crude Oil produced and saved

(b) The quantity of Natural Gas produced and saved

() The quantity of Petroleum used for the purposes of carrying on drilling and
production operations or otherwise used in or disposed of during petroleum
operations

(d) The quantity of Petroleum stocks held at the beginning of the Month
(ec) The quantity of Petroleum stocks held at the end of the month

() The quantity of Natural Gas flared.
3.1.2 The Production Statement of each Calendar Month shall be submitted to the Minister not later than
thirty (30) days after the end of such Calendar Month.

3.2 Value of Production Statement

3.2.1 The Contractor shall for the purposes of sections 13.1 and 12.1 of the Agreement prepare a statement
providing calculations of the value of petroleum produced and saved during each Calendar Quarter
in relation to each production Contract Area. This statement shall contain the following information;

(a) The quantities and prices realized therefore by the Contractor as a result of sales of petroleum
to third parties made during the Calendar Quarter in question.

(b) The quantities and prices realized therefore by the Contractor as a result of such sales made
during the Calendar Quarter in question, other than to third parties.

(c) The quantities of stocks of petroleum at the end of the preceding Calendar Quarter in
question.

(a) The quantities of stocks of petroleum at the end of the Calendar Quarter in question.

(ec) The amount and calculation of Royalties, Profit Oil and Profit Gas for the Calendar Quarter in

accordance with Sections 11.2 and 7.2 of the Agreement.

3.2.2 The value of production statement of each Calendar Quarter shall be submitted to the Minister not
later than sixty (60) days after the end of such Calendar Quarter.

3.3 Cost Recovery Statement
e)

f)

3.3.2

3.4

3.4.1

3.4.2

3.5

3.5.1

The Contractor shall submit quarterly reports to the Minister containing the Following information:

Recoverable petroleum Operations Costs carried forward from the previous Calendar Quarter, if any;
Recoverable Petroleum Operations Costs incurred and paid during the Calendar Quarter in question;
Total recoverable Petroleum Operations Costs for the Calendar Quarter in question;

Quantity and value of Cost Oil & cost gas taken and separately disposed of by the Contractor for the
Calendar Quarter in question;

Petroleum Operations Costs recovered for the Calendar Quarter in question and total cumulative
amount of petroleum operations Costs recovered up to end of the Calendar quarter, and

Amount of recoverable petroleum Operations Costs to be carried forward into the next Calendar
Quarter, if any.

The Cost Recovery Statement to each Calendar Quarter shall be submitted to the Minister not later
than sixty (60) days after the end of such Calendar Quarter.

Income Tax Statement

The Contractor shall prepare an annual Income Tax Statement with the following information:
a) The amount of taxable income for the Calendar Year in question.

b) The amount of income taxes payable for the Calendar Year in question.

c) The amount of income taxes already paid for the Calendar Year in question.

d) The amount of income taxes still due to be paid for the Calendar Year in question.
The Annual Income Tax statement shall be submitted to Minister not later than three (3) Calendar
Months after the end of the Calendar year in question.
Statement of Expenditure and Receipts
The contractor shall prepare with respect to each Calendar Quarter a Statement of Expenditure and
Receipts under the Agreement. The statement will distinguish between exploration costs,
development costs and production costs and will identify major items of expenditures within these

categories.

The statement will show the following:

(a) Actual expenditures and receipts for the Calendar Quarter in question.

(b) Cumulative expenditure and receipts for the Calendar Year in question.

(c) Latest forecast cumulative expenditures at the Calendar Year end.

(a) Variations between budget forecast and latest forecast and explanation thereof.
3.5.2

3.6

3.6.1

3.6.2

3.7

3.7.1

3.7.2

3.7.3

3.8

The Statement of Expenditure and Receipts of each Calendar Quarter shall be submitted to the Minister
not later than sixty (60) days after the end of such Calendar Quarter.

Budget Statement

The Contractor shall prepare an Annual Budget Statement for each Calendar Year. This shall
distinguish between exploration, development and production costs and shall show the following:

(a) Forecast expenditures and receipts for such Calendar Year under the Agreement.
(b)  Asschedule showing individual items of development costs for such Calendar Year.
(c) Cumulative expenditures and receipts to the end of the preceding Calendar Year.

The Budget Statement shall be submitted to the Minister with respect to each Calendar Year not less
than ninety (90) days before the start of that Calendar Year. If the Effective Date falls on a date less
than ninety (90) days before the start of the Calendar Year, the Budget statement for such Calendar
Year shall be submitted within sixty (60) days of the Effective Date and shall cover the period from
the date of its submission to the end of that Calendar Year.

Final End-Of-year Statement

The Contractor shall prepare a final end-of-year statement. The statement shall contain information as
provided in the production statement, value of production statement, cost recovery statement and
statement of expenditures and receipts but will be based on actual quantities of petroleum produced

and expenses incurred.

Based upon this statement, any adjustments that are necessary will be made to the transactions
concerned under the Agreement.

The final end-of-year statement of each Calendar Year shall be submitted to the Minister within
ninety (90) days of the end of such Calendar Year.

Annual Balance Sheet and Profit and Loss Account

The Contractor shall prepare the annual Balance Sheet and Profit and Loss Account required by the relevant
provisions of the Agreement.
Section IV:

4.

41

4.1.1

42

4.2.1

4.2.2.

43

4.3.1

4.3.2

4.3.3

4.3.4

Charges and Credits to Petroleum Operations Costs
General

The principles of charges to Petroleum Operations Costs shall be interpreted as set out in this section
IV for the specific cases covered. Transactions not covered by this section shall be treated in
accordance with the general principles of these Accounting procedures.

The identified costs of goods and services provided by the Contractor or by Third parties for the
purposes of conducting Petroleum Operations under this Agreement, to be included in Petroleum
Operation Costs, are set out in the remaining articles of this Section IV.

Goods and services provided by the Parties

The goods and services required for the purposes of carrying out Petroleum Operations may be
supplied by third parties, or the Contractor. When supplied by third parties the costs included in
Petroleum Operation Costs shall be those actually incurred by the Contractor. Where supplied by the
Contractor the cost to be included may be either:

(a) Anagreed total charge determined within a competitive bidding process; or

(b) The identified costs to the Contractor plus a mark up or apportionment of the Contractor's
administrative overhead costs.

Any mark up or apportionment of overhead costs shall not exceed three percent (3%) of identified costs and
shall be determined on a basis agreed in advance in the budget each year.

Labor and related costs

The costs of salaries and wages of the Party’s employees for the portion of their time directly
employed in Petroleum Operations whether:

(a) Carrying out managerial, administrative, legal, accounting, treasury, auditing, tax, planning,
personnel, data processing, engineering, purchasing, geological, geophysical or other functions
for the benefit of the Petroleum Operations;

(b) Such functions are carried out in Ethiopia or another country; and
(c) The employee is assigned temporarily or permanently to Petroleum Operations.

The costs of holidays, sickness, living and housing allowances, travel time, bonuses, personal
expenses incurred, pension contributions and social security benefits which are customarily granted
to the Party’s employees and their families engaged on similar ventures in similar conditions together
with the costs of any amounts imposed by government authorities applicable to such employment.
Relocation costs to the contract Area vicinity of the employees of a Party permanently or temporarily
assigned to the Petroleum Operations. Relocation costs from the contract

Area vicinity, except when an employee is reassigned to another location classified as a foreign
location by the party. Such costs include transportation of employees, families and their

Personal and household effects and all other relocation costs in accordance with the usual practice of
the party
44

44.1

4.4.2

45

4.5.1.

The cost of such transportation of employees of the Party as is required in the conduct of Petroleum Operations.

Materials

Where the Contractor has a pool for materials and equipments for Petroleum Operations, the material
costs will be charged to Petroleum Operations Costs when consumed from inventory, otherwise,
material costs will be charged to Petroleum Operations Costs when purchased. Material costs shall
be calculated on a weighted average basis.

The costs of purchases of materials, equipment machines, tools and any other goods of a similar
nature shall be charged to inventory subject to the following:

(a)

(b)

(a)

Acquisition - the Operator shall only purchase materials for use in Petroleum Operations that
may be used in the foreseeable future. The accumulation of surplus stocks and inventory shall
be avoided. Inventory levels shall, however, take into account the time lag for replacement,
emergency needs and similar considerations.

Components of Costs - in addition to the invoice price the costs of materials purchased by the
Operator may include freight, transportation and related costs such as expediting, crating, dock
charges, forwarders charges, customs clearance fees, inspection costs, insurance (provided that
such costs are included in the invoice price), customs duties, taxes and other items that may be
charged to imported materials or to materials purchased in Ethiopia.

Supply of materials by the Parties - materials supplied by the Parties shall be charged to
inventory at prices no higher than the prices for comparable material purchased on a
competitive basis from third party suppliers. This criterion shall apply to both new and used
materials.

Inventories - the Operator shall maintain both a physical and accounting inventory of all
materials in stock in accordance with generally accepted practices in the international
petroleum industry and shall take a physical inventory of all such materials at least once in any
Calendar Year.

Technical Services

The costs of technical services (whether or not associated with the ancillary supply of goods) such as,
but not limited to, the provision, construction, maintenance or operation of:

(a)

(b)

(o)

(a)

Utilities and auxiliaries - workshops, power and water facilities, warehouses, field roads,
crude oil jetties and anchorages, treating plants and equipment, secondary recovery systems,
Natural Gas plants and steam systems;

Production facilities - wellhead equipment, subsurface lifting equipment, production tubing,
sucker rods, surface pumps, flow lines, gathering equipment, delivery lines and storage
facilities;

Movable - surface and subsurface drilling and production tools, equipment and instruments,
barges, floating craft, automotive equipment, aircraft, construction equipment, furniture and
office equipment and miscellaneous equipment;

Development and production drilling - labor, materials and services use in drilling wells with
the object of penetrating a proven reservoir, including the drilling of delineation wells as well
4.6

4.6.1.

4.6.2.

47

48

4.8.1

4.8.2

as re-drilling, deepening or re-completing wells, and access roads, if any, leading directly to
wells;

(ec) Exploration drilling - labor, materials and services used in the drilling of wells with the object
of finding unproven reservoirs of Crude Oil and Natural Gas, and access roads, if any,
leading directly to wells;

() Surveys - labor, materials and services used in aerial, geological, topographical, geophysical
and seismic surveys, and core hole drilling and

(g) Interpretation - laboratory analysis, drafting, geophysical and geological interpretation,
engineering and related data processing.

The costs included in Petroleum Operations Costs shall be:

(a) _In the case of technical services performed by third parties directly subcontracted, including
outside consultants, contractors and utilities, the price paid by the Operator, provided that
such prices are no higher than the prices charged by other suppliers for comparable work and
services;

(b) In the case of technical services performed by the Parties, prices which are no higher than the
most favorable prices charged to or by third parties for comparable services

(c)__ In the case of equipment and facilities being furnished by a Party the rates charged shall be
commensurate with the cost of ownership, or rental, and the cost of operation thereof, but
such rates shall not exceed those currently prevailing in the general vicinity of the Contract
Area.

Insurance

Premiums for insurance required by the Parties and actual expenditures incurred in the settlement of
all losses, claims, damages, judgments, and other expenses for the benefit of the Petroleum
Operations.

Credits for settlements received from insurance companies in connection with the insurance required
by the Parties.

Legal Expenses

All costs or expenses of litigation or legal services otherwise necessary or expedient for the protection
of the Petroleum Operations or other interest of the Parties under this Agreement, including but not
limited to the fees of legal representatives, court costs, costs of investigation or procuring evidence and
amounts paid in settlement or satisfaction of any such litigation, or claims, but excluding any costs
incurred in arbitration or litigation between the Parties on the terms of this Agreement.

Other Goods and Services

The cost of all services and goods (other than materials in stock) purchased for proper use in
Petroleum Operations shall be charged directly to Petroleum Operations Costs.

Such purchases may include, inter alia, the costs of establishing, maintaining and operating any
offices, sub-offices, camps, warehouses, shore bases, water power and Communications systems,
roads, bridges, housing, recreational and other facilities directly serving the Petroleum Operations

10
49

4.10

4.11

4.11.1

4.11.2

412

4.13

4.14

and where such facilities also serve other operations the costs shall be allocated to the operations
served on an equitable basis.

General and administrative expenses

General and administrative expenses of the Contractor attributable to the Petroleum Operations
under this Agreement shall be recoverable Petroleum Operation Costs, subject to the limitations set
forth in the Petroleum Operations Income Tax Proclamation.

General and administrative expenses incurred outside Ethiopia in respect of the Petroleum

Operations under this Agreement shall not exceed an amount determined by applying the following
percentage rates to the Petroleum Operations Costs in each Calendar Quarter:

Petroleum Operations Costs Percentage rate

First US$ 1 million -

Next US$ 4 million -

Next US$ 5 million -

Above USS 10 million -
Interest payments
Interest payments on loans raised by the Contractor for the purpose of conducting Petroleum
Operations under this Agreement other than exploration shall be recoverable Petroleum Operations
Costs, subject to the limitations set forth in the Petroleum Operations Income Tax Proclamation.

Payments to the Government of Ethiopia

Contract, license or permit payments necessary to acquire and maintain rights to the Contract Area
shall be recoverable Petroleum Operations Costs.

Alll duties, taxes, fees and government assessments, but excluding income tax, production bonuses,
royalties and Government's share of Profit Oil, shall be recoverable Petroleum Operations Costs.

Training Costs

All costs and expenses incurred by the Contractor in training of its employees engaged in the
Petroleum Operations and such other training as required under section 3.6.2 of the Agreement.

Abandonment Costs

All costs incurred in the abandonment and disposal of assets pursuant to Section 3.3 of the
Agreement.

Ecological and Environmental Protection
All costs incurred for ecological and environmental protection including costs incurred as a result of

governmental or regulatory requirements to satisfy environmental considerations applicable to the
Petroleum Operations.
4.15

4.15.1

4.15.2

4.16

417

4.17.1

4.17.2

4.17.3

Miscellaneous transactions

All costs or expenses necessary for the repair or replacement of the property used in Petroleum
Operations resulting from uninsured damages or losses incurred by fire, flood, storm, accident, or
any other cause.

Any gain or loss in the currency of account caused by the holding of balances of foreign exchange
shall be entered to Petroleum Operations Costs although excessive such balances shall not be
maintained.

Credits to the Account

The net proceeds of the following transactions shall be credited to Petroleum Operations Costs:

(a) The net proceeds of any insurance or claim in connection with the Petroleum Operations or
any assets charged to Petroleum Operations Costs;

(b) Revenue received from other persons for the use of property or assets charged to Petroleum
Operations Costs;

() Proceeds from all sales of material or assets charged to Petroleum Operations Costs;

(a) Any rentals, refunds, adjustments or other credits received by the Contractor which apply to
any charge which has been made to Petroleum Operations Costs.

Recoverability and deductibility of Petroleum Operations Costs

The determination of whether the costs and expenses set forth herein are recoverable Petroleum
Operations Costs shall apply only to the purpose of cost recovery under this Agreement, and shall
not be interpreted to preclude the Contractor from deducting said amounts in computing its taxable
income under the applicable laws of Ethiopia.

For the purpose of cost recovery under this Agreement, no depreciation shall apply to recoverable
Petroleum Operations Costs, as such Costs are, subject to the maximum percentage limit specified in
Section 17.1 of the Agreement, recoverable either in the Calendar Quarter in which these Costs are
incurred or the Calendar Quarter of the Commencement of Regular Production, whichever is the
later.

Other costs and expenses not covered or dealt with in the provisions of this Section IV and which are
incurred by the Contractor for the necessary and proper conduct of the Petroleum Operations are
recoverable.
Section V:
Revision of Accounting Procedures
The provision of this Accounting Procedure may be amended by agreement between the Minister and the

Contractor from time to time. The amendments shall be made in writing and shall state the date upon which

the amendments shall become effective.
ANNEX A
